UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2016 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. QUARTERLY INFORMATION SEPTEMBER 30, 2016 São Paulo Corporate Towers Av. Presidente Juscelino Kubitschek, 1.909 Vila Nova Conceição 04543-011 - São Paulo - SP - Brasil Tel: +55 11 2573-3000 ey.com.br (A free translation from Portuguese into English of Individual and Consolidated Interim Financial Information prepared in Brazilian currency in accordance with accounting practices adopted in Brazil and in accordance with International Financial Reporting Standards (IFRS), issued by International Accounting Standards Board – IASB) and consistently with the standards issued by the Brazilian Securities Commission (CVM). Independent auditor’s report on interim financial information To Shareholders, Board of Directors and Officers Telefônica Brasil S.A. São Paulo - SP We have reviewed the individual and consolidated interim financial information of Telefônica Brasil S.A., (“Company”), contained in the Quarterly Information Form (Informações Trimestrais - ITR) for the quarter ended on September 30, 2016, which comprise the balance sheet as of September 30, 2016 and the related statements of income and of comprehensive income for the three-month and nine-month period ended on September 30, 2016, and changes in equity and of cash flows for the nine-month period then ended, including other explanatory information. Management is responsible for the preparation of the individual and consolidated interim financial information in accordance with Accounting Standard CPC 21 (R1) Interim Financial Reporting (Demonstração Intermediária) issued by Comitê de Pronunciamentos Contábeis - CPC and with IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), as well as for the presentation of this information in conformity with the standards issued by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of Quarterly Information Form (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Review Engagements (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with auditing standards and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual and consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the individual and consolidated interim financial information included in the Quarterly Information Form (ITR) referred to above was not prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of the Quarterly Information Form (ITR), and presented consistently with the rules issued by the Brazilian Securities and Exchange Commission (CVM). São Paulo Corporate Towers Av. Presidente Juscelino Kubitschek, 1.909 Vila Nova Conceição 04543-011 - São Paulo - SP - Brasil Tel: +55 11 2573-3000 ey.com.br Other matters Statements of value added We have also reviewed the individual and consolidated interim Value Added Statement for the nine-month period ended on September 30, 2016, prepared under management’s responsibility, whose presentation in the interim financial information is required by the rules issued by the Brazilian Securities and Exchange Commission (CVM) applicable to preparation of the Quarterly Information Form (ITR), and as supplementary information under IFRS, which do not require Value Added Statement presentation. This statement has been subject to the same review procedures previously described and, based on our review, nothing has come to our attention that causes us to believe that it is not fairly presented, in all material respects, in relation to the overall accompanying interim financial information. São Paulo, October 25, 2016. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Passetti Accountant CRC-1SP144343/O-3 TELEFÔNICA BRASIL S.A. Balance Sheets At September 30, 2016 and December 31, 2015 (In thousands of reais) Company Consolidated Company Consolidated ASSETS Note LIABILITIES AND SHAREHOLDERS’ EQUITY Note Current assets 17,531,054 15,185,519 18,434,577 17,909,303 Current liabilities 20,061,171 15,948,843 20,417,052 17,981,713 Cash and cash equivalents 4 5,365,248 4,206,595 5,794,566 5,336,845 Personnel, social charges and benefits 14 763,654 520,023 778,904 698,846 Trade accounts receivable, net 5 8,215,291 7,000,379 8,576,650 8,285,319 Trade accounts payable 15 7,128,441 7,496,947 7,389,400 8,373,235 Inventories, net 6 453,324 558,264 500,096 603,631 Taxes, charges and contributions 16 1,472,735 1,175,293 1,562,065 1,716,002 Dividends and interest on equity 17 - 18,645 - 489 Dividends and interest on equity 17 3,698,182 2,209,362 3,698,182 2,209,362 Prepaid expenses 9 480,840 317,325 489,331 356,446 Provisions and contingencies 18 1,105,303 894,069 1,105,303 914,377 Taxes recoverable 7.1 2,203,723 2,164,544 2,290,779 2,521,292 Deferred revenues 19 440,069 562,601 441,793 564,557 Judicial deposits and garnishments 8 283,365 235,343 283,397 235,343 Loans, financing, financial lease and contingent consideration 20 1,614,805 1,811,037 1,614,805 2,222,067 Derivative transactions 33 64,046 81,306 64,046 81,306 Debentures 20 2,100,875 120,924 2,100,875 120,924 Other assets 10 465,217 603,118 435,712 488,632 Derivative transactions 33 160,955 151,686 160,955 151,686 Other liabilities 21 1,576,152 1,006,901 1,564,770 1,010,657 Non-current assets 83,779,247 82,387,176 83,273,784 83,775,761 Short-term investments pledged as collateral 105,547 90,863 105,560 109,864 Non-current liabilities 12,585,419 13,056,610 12,627,598 15,136,109 Trade accounts receivable, net 5 215,041 217,621 316,412 330,451 Personnel, social charges and benefits 14 32,571 19,808 32,656 19,808 Taxes recoverable 7.1 672,291 337,477 674,056 409,653 Trade accounts payable 15 73,631 - 73,631 67,742 Deferred taxes 7.2 281,549 - 417,367 711,590 Taxes, charges and contributions 16 58,700 57,416 86,372 87,018 Prepaid expenses 9 38,699 28,632 40,104 30,609 Deferred taxes 7.2 - 155,951 - - Judicial deposits and garnishments 8 5,860,766 4,880,489 5,934,242 5,518,120 Provisions and contingencies 18 6,347,622 5,077,839 6,381,923 5,890,319 Derivative transactions 33 168,051 417,558 168,051 417,558 Deferred revenues 19 548,020 358,963 548,020 359,237 Other assets 10 50,070 55,228 52,610 62,799 Loans, financing, financial lease and contingent consideration 20 3,695,303 3,141,987 3,695,303 4,454,509 Investments 11 1,188,799 24,342,692 89,667 101,161 Debentures 20 1,433,216 3,423,790 1,433,216 3,423,790 Property, plant and equipment, net 12 30,658,685 22,019,076 30,722,438 30,476,765 Derivative transactions 33 60,579 82,421 60,579 82,421 Intangible assets, net 13 44,539,749 29,997,540 44,753,277 45,607,191 Liabilities for post-retirement benefits plans 32 81,925 76,616 81,925 85,343 Other liabilities 21 253,852 661,819 233,973 665,922 Equity 68,663,711 68,567,242 68,663,711 68,567,242 Capital 22 63,571,416 63,571,416 63,571,416 63,571,416 Capital reserves 22 1,347,952 1,347,952 1,347,952 1,347,952 Income Reserves 22 2,418,075 2,410,571 2,418,075 2,410,571 Premium on acquisition of equity interest 22 (75,388) (75,388) (75,388) (75,388) Other comprehensive income 22 8,596 25,468 8,596 25,468 Additional dividend proposed 22 - 1,287,223 - 1,287,223 Retained earnings 22 1,393,060 - 1,393,060 - TOTAL ASSETS 101,310,301 97,572,695 101,708,361 101,685,064 TOTAL LIABILITIES AND EQUITY 101,310,301 97,572,695 101,708,361 101,685,064 TELEFÔNICA BRASIL S.A. Balance Sheets At September 30, 2016 and December 31, 2015 (In thousands of reais) Company Consolidated Three-month periods ended Nine-month periods ended Three-month periods ended Nine-month periods ended Note Operating revenue, net 23 10,111,110 8,536,988 28,381,864 25,373,145 10,693,365 10,580,780 31,634,810 29,525,983 Cost of sales and services 24 (4,965,161) (4,315,136) (14,129,562) (12,907,993) (5,272,970) (5,381,782) (15,929,873) (14,987,070) Gross profit 5,145,949 4,221,852 14,252,302 12,465,152 5,420,395 5,198,998 15,704,937 14,538,913 Operating income (expenses) Selling expenses 24 (3,124,939) (2,759,439) (8,800,115) (8,128,580) (3,156,618) (3,193,538) (9,247,283) (8,875,775) General and administrative expenses 24 (677,987) (395,064) (1,896,866) (1,272,797) (676,739) (488,001) (1,991,193) (1,449,255) Other operating income 25 84,872 160,446 806,809 404,158 83,229 178,767 837,999 439,224 Other operating expenses 25 (232,034) (300,546) (716,184) (814,943) (232,539) (361,715) (744,489) (900,794) Operating income 1,195,861 927,249 3,645,946 2,652,990 1,437,728 1,334,511 4,559,971 3,752,313 Financial income 26 553,041 644,720 1,999,751 2,783,429 579,518 1,436,135 2,100,151 3,661,735 Financial expenses 26 (872,304) (771,720) (2,943,720) (3,102,980) (875,856) (1,694,675) (3,019,341) (4,309,654) Equity pickup 11 172,790 180,783 623,170 508,235 273 797 997 1,469 Income before taxes 1,049,388 981,032 3,325,147 2,841,674 1,141,663 1,076,768 3,641,778 3,105,863 Income and social contribution taxes 27 (96,698) (94,867) (454,731) (505,974) (188,973) (190,603) (771,362) (770,163) Net income for the period 952,690 886,165 2,870,416 2,335,700 952,690 886,165 2,870,416 2,335,700 Basic and diluted earnings per share (in R$) Common shares 28 0.53 0.49 1.59 1.54 Preferred shares 28 0.58 0.54 1.75 1.69 TELEFÔNICA BRASIL S.A. Balance Sheets At September 30, 2016 and December 31, 2015 (In thousands of reais) Capital reserves Income Reserves Capital Premium on acquisition of interest Other capital reserves Treasury Shares Legal reserve Tax incentives Reserve for expansion and modernization Retained earnings Additional dividend proposed Other comprehensive income Total Equity Balances as of December 31, 2014 37,798,110 2,799,004 1,532,630 1,849 - - 2,768,592 232,465 44,950,095 Additional dividends proposed for year 2014 - (2,768,592) - (2,768,592) Expired equity instruments - 58,623 - - 58,623 DIPJ (Corporate Income Tax Return) Adjustment - Tax incentives - 2,962 - (2,962) - - - Cancellation of treasury shares, according to EGM of March 12, 2015 - - (112,107) 112,107 - Capital increase - EGM of April 28, 2015 15,812,000 - 15,812,000 Direct costs on capital increases (net of taxes), according to EGM of April 28, 2015 - - (62,812) - (62,812) Capital increase - EGM of April 30, 2015 295,285 - 295,285 Direct costs on capital increases (net of taxes), according to EGM of April 30, 2015 - - (3,776) - (3,776) Capital increase - merger of shares in GVTPart – EGM of May 28, 2015 9,666,021 - (1,188,707) - 8,477,314 Dissenters' right - Acquisition of GVTPart. - - - (87,805) - (87,805) Other comprehensive income - (212,833) (212,833) Net income for the period - 2,335,700 - - 2,335,700 Interim interest on equity - (1,120,000) - - (1,120,000) Interim dividends - (270,000) - - (270,000) Balances asofSeptember30, 2015 63,571,416 1,431,602 1,532,630 4,811 - 1,001,361 - 19,632 67,403,199 Expired equity instruments - 435,378 - - 435,378 DIPJ (Corporate Income Tax Return) Adjustment - Tax incentives - 2,117 - (2,117) - - - Direct costs on capital increases (net of taxes), according to EGM of April 28, 2015 - - 4,155 - 4,155 Premium on acquisition of equity interest by TData - (4,940) - (4,940) Other comprehensive income - 264,990 - 5,836 270,826 Net income for the period - 1,084,549 - - 1,084,549 Income allocation: Legal reserve - 171,013 - - (171,013) - - - Interim interest on equity - (625,925) - - (625,925) Expansion and modernization reserve - 700,000 (700,000) - - - Additional dividend proposed - (1,287,223) 1,287,223 - - Balances as of December 31, 2015 63,571,416 1,435,757 1,703,643 6,928 700,000 - 1,287,223 25,468 68,567,242 Additional dividends proposed for year 2015 - (1,287,223) - (1,287,223) Expired equity instruments - 98,148 - - 98,148 DIPJ (Corporate Income Tax Return) Adjustment - Tax incentives - 7,504 - (7,504) - - - Other comprehensive income - (16,872) (16,872) Net income for the period - 2,870,416 - - 2,870,416 Interim interest on equity - (1,568,000) - - (1,568,000) Balances asofSeptember30, 2016 63,571,416 1,435,757 1,703,643 14,432 700,000 1,393,060 - 8,596 68,663,711 TELEFÔNICA BRASIL S.A. Balance Sheets At September 30, 2016 and December 31, 2015 (In thousands of reais) Company Consolidated Three-month periods ended Nine-month periods ended Three-month periods ended Nine-month periods ended Net income for the year 952,690 886,165 2,870,416 2,335,700 952,690 886,165 2,870,416 2,335,700 Unrealized gains (losses) on investments available for sale 442 (854) 270 (1,637) 442 (854) 270 (1,637) Taxes (150) 291 (92) 557 (150) 291 (92) 557 292 (563) 178 (1,080) 292 (563) 178 (1,080) Gains (losses) on derivative transactions 6,780 (22,757) (10,497) (23,807) 6,780 (22,719) (10,497) (23,654) Taxes (2,305) 7,737 3,569 8,094 (2,305) 7,737 3,569 8,094 4,475 (15,020) (6,928) (15,713) 4,475 (14,982) (6,928) (15,560) Cumulative translation adjustments (CTA) on foreign currency transactions 1,272 20,690 (13,250) 25,900 1,272 20,690 (13,250) 25,900 Other net comprehensive income to be reclassified into income in subsequent periods 6,039 5,107 9,107 6,039 5,145 9,260 Gains (losses) on derivative transactions 4,739 - 4,739 (336,125) 4,739 - 4,739 (336,125) Taxes (1,611) - (1,611) 114,283 (1,611) - (1,611) 114,283 3,128 - 3,128 (221,842) 3,128 - 3,128 (221,842) - Losses on other comprehensive income (loss) - 444 - (251) Interest in comprehensive income (loss) of subsidiaries - 482 (98) - Other net comprehensive income to be not reclassified into income in subsequent periods 3,128 482 3,128 3,128 444 3,128 Comprehensive income for the period, net of taxes 961,857 891,754 2,853,544 2,122,867 961,857 891,754 2,853,544 2,122,867 Basic and diluted earnings per share (in R$) Common shares 0.53 0.50 1.58 1.40 Preferred shares 0.59 0.54 1.74 1.54 TELEFÔNICA BRASIL S.A. Balance Sheets At September 30, 2016 and December 31, 2015 (In thousands of reais) Company Consolidated Total cash generated from operating activities 6,914,086 4,537,291 8,122,845 5,847,915 Expenses (incomes) not representing changes in cash 10,914,373 9,175,286 12,518,558 11,292,129 Income before taxes 3,325,147 2,841,674 3,641,778 3,105,863 Depreciation and amortization 5,355,847 4,219,008 5,839,148 4,944,926 Foreign exchange losses (gains) on loans 33,785 (62,384) 33,785 238,939 Currency variations losses 442,997 212,673 433,041 202,798 Equity pick-up (623,170) (508,235) (997) (1,469) Losses (gains) on write-off/disposal of property 32,727 (448,560) 42,742 Estimated impairment losses on accounts receivable 900,456 824,644 1,003,976 958,588 Provision for suppliers 488,222 328,489 525,454 381,192 Write-off and reversal of estimated losses from impairment and obsolescence of inventories (21,823) (28,280) (23,431) Pension plans and other post-retirement benefits 32,392 (4,417) 32,380 Provisions for tax, labor, civil and regulatory contingencies 713,451 653,119 744,489 707,952 Interest expenses 791,998 576,612 832,491 649,997 Other (40,976) 46,390 (53,350) 51,652 Increase or decrease in operating assets and liabilities Trade Accounts receivable (995,452) (1,280,934) (1,281,268) (1,509,246) Inventories 130,177 (116,938) 131,815 (139,278) Taxes recoverable (191,101) (213,381) (291,667) (280,487) Prepaid expenses (35,009) (91,973) (43,807) (74,684) Other current assets 114,698 (13,437) 18,386 (114,917) Other non-current assets 38,179 (136,204) 13,418 (164,467) Personnel, social charges and benefits 70,105 (164,389) 92,906 (141,914) Trade accounts payable (1,189,442) (531,189) (905,318) (703,872) Taxes, charges and contributions (43,163) (95,669) 125,722 (14,609) Interest paid (703,415) (616,149) (743,482) (689,452) Income and social contribution taxes paid - (484,591) (321,668) Other current liabilities (385,542) (917,984) (393,965) (838,822) Other non-current liabilities (619,652) (459,748) (633,862) (450,798) Total cash used in investment activities Acquisition of property, plant and equipment, and intangible assets (4,930,661) (4,486,329) (5,526,491) (5,260,450) Cash from disposal of property, plant and equipment 771,757 16,054 772,332 16,268 Acquisition of company, net of cash and cash equivalents acquired of R$399,241 - (8,903,954) - (8,504,713) Capital increase in subsidiary - (4,087,040) - - Redemption of (investment in) judicial deposits 6,044 (167,964) (3,247) Dividends and interest on equity received 767,551 698,911 - 8 Net receipt of derivative contracts on acquisition of company - 682,695 - 682,695 Cash and cash equivalents for incorporation 358,579 - - - Total cash generated by (used in) financing activities 12,994,899 8,844,076 Repayment of loans, financing and debentures (1,726,423) (1,441,261) (1,895,660) (5,802,015) Raising of loans and financing 289,786 12,580 289,786 12,580 Net receipt (payment) of derivative contracts (66,369) 332,897 (66,369) 542,828 Payments referring to grouping of shares (164) (143) (164) (143) Payment of dividends and interest on equity (1,070,594) (1,841,896) (1,070,594) (1,841,896) Dissenters' right - (87,805) - (87,805) Capital increase - 16,107,285 - 16,107,285 Direct costs of capital increase - (86,758) - (86,758) Increase in cash and cash equivalents 1,158,653 1,458,571 457,721 1,622,552 Cash and cash equivalents at the beginning of the period 4,206,595 3,835,304 5,336,845 4,692,689 Cash and cash equivalents at the end of the period 5,365,248 5,293,875 5,794,566 6,315,241 Change in cash and cash equivalents in the period 1,158,653 1,458,571 457,721 1,622,552 TELEFÔNICA BRASIL S.A. Balance Sheets At September 30, 2016 and December 31, 2015 (In thousands of reais) Company Consolidated Revenues 38,963,878 34,488,318 42,976,277 39,859,025 Sales of goods and services 39,127,923 34,787,087 43,098,784 39,962,840 Other incomes 736,411 525,875 881,469 854,773 Estimated impairment losses from trade accounts receivable (824,644) (1,003,976) (958,588) Inputs purchased from third parties Cost of goods and products sold and services rendered (7,363,586) (8,715,021) (8,827,999) Materials, electric energy, third-party services and other expenses (6,246,031) (6,870,785) (6,686,192) Asset Loss/Recovery 458,230 (6,632) 464,967 (17,644) Gross value added 25,429,865 20,872,069 27,855,438 24,327,190 Withholdings Depreciation and amortization (5,355,847) (4,219,008) (5,839,148) (4,944,926) Net value added produced 20,074,018 16,653,061 22,016,290 19,382,264 Value added received in transfer 2,622,921 3,291,664 2,101,148 3,663,204 Equity pick-up 623,170 508,235 997 1,469 Financial income 1,999,751 2,783,429 2,100,151 3,661,735 Total value added for distribution 22,696,939 19,944,725 24,117,438 23,045,468 Value Added Distribution Personnel, social charges and benefits (2,045,579) (3,199,906) (2,548,140) Direct compensation (2,005,797) (1,443,751) (2,234,892) (1,810,336) Benefits (731,294) (505,003) (813,536) (617,991) FGTS (unemployment compensation fund) (136,526) (96,825) (151,478) (119,813) Taxes, charges and contributions (12,216,168) (10,984,501) (13,108,272) (12,219,756) Federal (3,495,188) (3,486,553) (3,981,118) (4,067,893) State (8,663,319) (7,445,828) (9,030,324) (8,011,626) Municipal (57,661) (52,120) (96,830) (140,237) Return on third-party capital (4,578,945) (4,938,844) (5,941,872) Interest (2,900,586) (3,051,977) (2,971,271) (4,260,014) Rental (1,836,152) (1,526,968) (1,967,573) (1,681,858) Return on equity (2,870,416) (2,335,700) (2,870,416) (2,335,700) Retained earnings (2,870,416) (2,335,700) (2,870,416) (2,335,700) Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) 1) THE COMPANY AND ITS OPERATIONS a) Background Information Telefônica Brasil S.A. (“Company” or “Telefônica Brasil”), is a publicly-traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions, authorizations and permits it has been granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, No. 1376, in the city and State of São Paulo, Brazil, is a member of the Telefónica Group ( “Group”), the telecommunications industry leader in Spain, also present in several Europe and Latin America countries. At September 30, 2016 and December 31, 2015, Telefónica S.A. (“Telefónica”), the Group holding company based in Spain, held a total direct and indirect interest in the Company’s Capital of 73.58%, including treasury shares (Note 22). The Company is listed in the Brazilian Securities and Exchange Commission (“CVM”) as a Publicly-Held company under Category A (issuers authorized to trade any marketable securities), and has shares traded on the São Paulo Stock Exchange (“BM&FBovespa”). The Company is also listed in the US Securities and Exchange Commission (“SEC”), of the United States of America, and its American Depositary Shares (“ADSs”) are classified in level II, backed only by preferred shares, and traded in the New York Stock Exchange (“NYSE”). b) Operations The Company is primarily engaged in rendering land-line telephone and data services in the State of São Paulo, under Fixed Switched Telephone Service (“STFC”) concession agreement, and Multimedia Communication Service (“SCM”, data communication, including broadband internet) authorization, respectively. The Company is the grantee on an STFC concession to render land-line services in the local network and national long distance calls originated in sector 31 of Region III, which comprises the state of São Paulo (except for cities within sector 33) and has authorization for land-line calls originated in Regions I and II, as established in the General Concession Plan (“PGO”). The Company is also authorized to render other telecommunications services, such as SMP (Personal Communication Services) and SEAC (Conditional Access Audiovisual Services), especially by means of DTH and cable technologies. With the incorporation of GVT Holdings SA ("GVTPart."), note 1c), the Company started to operate in the provision of STFC, SCM and pay TV ("SEAC") throughout the Brazilian territory. In accordance with the service concession agreement, every two years, during the agreement’s 20-year term, the Company shall pay a fee equivalent to 2% of its prior-year STFC revenues, net of applicable taxes and social contribution taxes (Note 21). The Company’s current STFC concession agreement is valid until December 31, 2025. In accordance with the SMP authorization agreements, every two years, after the first renewal of these agreements, the Company shall pay a fee equivalent to 2% of its prior-year SMP revenues, net of applicable taxes and social contribution taxes, related to the application of Basic and Alternative Services Plans (Note 21). These agreements can be extended only once for a term of 15 years. Service concessions and authorizations are granted by National Telecommunications Agency (ANATEL), under the terms of Law No. 9472 of July 16, 1997 - General Telecomunication Law (“Lei Geral das Telecomunicações” - LGT), amended by Laws No. 9986, of July 18, 2000, and No. 12485, of September 12, 2011. Operation of such concessions is subject to supplementary regulations and plans. In the auction for sale of the remaining radiofrequency bands of 1,800 MHz, 1,900 MHz and 2,500 MHz, held by ANATEL on December 17, 2015, the Company was the out bidder of seven 2,500MHz frequency lots, having offered the amount of R$185,450. On July 21, 2016, by Acts nº 2.483, nº 2.485 e nº 2.486, the Board of ANATEL decided to endorse the use of these radio frequencies. The terms of authorization of these frequency bands have been signed on July 26, 2016 and published in the Official Gazette on August 26, 2016. In the third quarter of 2016, the total amount was recorded as licenses in intangible assets (note 13). Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) The information on the operation areas (regions) and due dates of the radiofrequency authorizations for SMP services is the same of Note 1b) Operations as disclosed in the financial statements for the year ended December 31, 2015. c) Corporate Restructuring In the Shareholders’ Meeting held on April 1, 2016, approved the Corporate Restructuring in accordance with the terms and conditions proposed of March 14, 2016, as described below. GVTPart. was the parent company of Global Village Telecom S.A. ("GVT"), companies controlled by the Company from May 28, 2015 to April 1, 2016 (Note 3). GVT was the direct controlling company of POP Internet Ltda. (“POP”), and indirect controlling company of Innoweb Ltda. (“Innoweb”), Brazil-based. POP is a provider of free Internet access. Innoweb (subsidiary of POP) provides telephone services using VoIP technology, which allows calls using the Internet at lower costs than those using conventional telephone technology, using dedicated circuits. The Corporate Restructuring was approved by ANATEL through Ruling No. 50.169, of January 22, 2016, which was published in the Federal Official Gazette (“DOU”) on January 28, 2016 with the conditions provided therein. The Corporate Restructuring occurred on the same date and as follows, mentioned above having occurred: (i) GVT was spun off and involving assets, rights and obligations related to the telecommunications activities, its net assets relating to property, rights and obligations connected to telecommunications activities was absorbed by GVTPart., while other net assets relating to property, rights and obligations connected to activities other than telecommunications was absorbed by POP; and (iii) the net assets of GVTPart. (after the merger of GVT’s net assets, item (i)) was merged into the Company. The Corporate Restructuring aims at standardizing the services provided by the companies involved in this process by (i) concentrating the rendering of telecommunication services on one single company, that is, the Company; and (ii) migration of activities that were provided by GVT, specifically those that were not related to telecommunications services for POP. As such, the simplification of the corporate structure and the concentration of telecommunication services on the Company will lead to a converging environment, facilitating consolidation and confluence of the offering of telecommunication services and service packages; optimizing administrative and operating costs; and standardizing the operations of the companies involved in the Corporate Restructuring. The ownership structure at March 31, 2016 (before the Corporate Restructuring) and from April 1, 2016 (after the Corporate Restructuring), considering only the companies involved in the Corporate Restructuring were the following: At 03.31.16 At 04.01.16 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Given that the merger of GVTPart. into the Company does not require capital increase or change in shareholders’ interest in the Company, since GVTPart. was a wholly-owned subsidiary of the Company, the replacement of shares held by the shareholders in GVTPart. with shares in the Company is not applicable. Consequently, there are no minority interests to be considered and, therefore, according to the CVM’s position in similar prior cases, and on the terms of CVM Resolution No. 559/08, the provisions of article 264 of Law No. 6404/76 and its further amendments do not apply either. Additionally, in relation to the transaction that precedes the merger of GVTPart into the Company, the replacement of shares is not applicable, since GVT is a subsidiary of GVTPart. and of the Company itself, thus there are no minority shareholders. On the terms of article 137 of Law No. 6404/76 and its further amendments, the Corporate Restructuring does not entitle Company’s shareholders the right of withdrawal. Furthermore, considering that there are no minority shareholders of GVTPart., since it is a wholly-owned subsidiary of the Company, there is no question of right to withdrawal and exercise of the right to withdraw of non-controlling shareholders of GVTPart., as provided by in article 136, item iv, and article 137 of Law No. 6404/76 and its further amendments. 2) BASIS OF PREPARATION AND PRESENTATION OF THE QUARTERLY FINANCIAL STATEMENTS 2.1) Statement of Compliance The individual (Company) and consolidated quarterly financial statements were prepared and are presented in accordance with the accounting practices adopted in Brazil, which comprise CVM deliberations and CPC (Accounting Pronouncements Committee) pronouncements, guidelines and interpretations issued by the International Financial Accounting Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB). All significant information in the financial statements, and solely such information, are disclosed and correspond to that used by management in its administration. The consolidated IFRS (Consolidated) have been prepared and are presented in accordance with CPC 21 (R1) Interim Statements and IAS 34 - Interim Financial Reporting issued by the IASB and standards established as Resolution nº 739 of the CVM. The accounting standarts adopted in Brazil require the presentation of the Statement of Value Added ("DVA"), individual and consolidated, while IFRS does not require submission. As a result, under IFRS standards, the DVA is being presented as supplementary information, without prejudice to all of these quarterly financial statements. 2.2) Bases of Preparation and Presentation The quarterly financial statements are presented in thousands of reais (except when otherwise indicated), which is the Company's functional currency have been prepared assuming the normal continuity of the Company and comparing for the nine-months periods ended September 30, 2016 and 2015, except for the balance sheet comparing the positions on September 30, 2016 to December 31, 2015. The Board of Directors authorized the issuance of these quarterly financial statements at the meeting held on October 25, 2016. For comparability of the consolidated interim financial statements (income statement, statements of comprehensive income, statements of value added and statements of cash flows) for the nine-months ended September 30, 2016 and 2015, must consider the effects of consolidating GVTPart. from 1 May 2015. In compliance with CVM Instruction No. 565, of June 15, 2015, the Company reports, in Note 35, a pro-forma consolidated income statements (not audited or reviewed) for the nine-months period ended September 30, 2015, and for the year ended December 31, 2015. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Some figures on the notes to the quarterly financial statements were reclassified to allow comparability between the information for the nine-months periods ended September 30, 2016 and 2015, where applicable. The quarterly financial statements were prepared pursuant to the accounting principles, practices and criteria consistent with those adopted in preparing the financial statements for the year ended December 31, 2015 (Note 3 – “Summary of Significant Accounting Practices”), and must be analyzed jointly with the referred financial statements, as well as the new pronouncements, interpretations and amendments that had been published, as described below: IFRS 5 Non-current Assets Held for Sale and Discontinued Operations, revision: The amendments to this standard provide a guidance regarding the accounting treatment to be adopted upon the reclassification of an asset (or group of assets) from the “held for sale” category to the “distribution to shareholders” category (or conversely). This standard is applicable as from the year beginning on January 1, 2016. The Company does not have plans for asset sales or distribution to shareholders and, does not expect any significant impacts on its financial position. IFRS 7 Financial Instruments: Disclosures, revision: The amendments to this standard provide a guidance regarding the disclosure of the accounting policies that form the measurement base (or bases) used in the preparation of the financial statements, and other accounting policies used that are relevant to allow understanding the financial statements. This standard is applicable as from the year beginning on January 1, 2016. The Company already discloses significant accounting practices in its financial statements. IFRS 11 Accounting for Acquisitions of Interests in Joint Operations, revision: The amendments to this standard require that joint investors, which record the acquisition of equity interest in joint operations that is a business apply the relevant IFRS 3 principles applicable to business combination. The amendments further clarify that the interest previously held in joint operations is not remeasured upon acquisition of additional interest in the same joint operation, while the joint control is held. Additionally, a scope exclusion was added to IFRS 11 in order to specify that the amendments are not applicable when the parties sharing joint control, including the reporting entity, are under the common control of the main controlling party. The amendments are applicable to both, the acquisition of final interest in a joint operation and the acquisition of any additional interest in the same joint operation, and are effective prospectively as from the year beginning on January 1, 2016. The Company did not acquire interest in joint operations fitting into this standard. IFRS 14 Regulatory Deferral Accounts, issue: This standard is optional and allows companies whose activities are subject to regulated fees to continue applying most part of its accounting policies on regulatory deferral accounts balances upon the first-time adoption of IFRS. The companies that adopt IFRS 14 must present regulatory deferral accounts separately in the balance sheet and in the other comprehensive income. This standard requires disclosures on the nature and risks associated with company’s regulated fees, and the effects of such regulation on the financial statements. This standard is applicable as from the year beginning on January 1, 2016. The Company does not expect any significant impact on its financial position, since it has already been preparing its financial statements based on the effective IFRS. IAS 1 Disclosure Initiative, revision: This standard addresses changes in the overall financial statements of a company. This standard is applicable as from year beginning on or after January 1, 2016. The model for disclosure of the Company’s financial information is compliant with this standard, and the Company does not expect impacts on its financial disclosures. IAS 16 and IAS 38 Clarification of Acceptable Methods of Depreciation and Amortization, revision: The amendments clarify the depreciation and amortization methods subject to the alignment to the concept of future economic benefits expected from the use of assets over its economic useful life. This standard is applicable as from the year beginning on January 1, 2016. The Company does not expect any significant impact on its financial position. IAS 19 Employee Benefits, revision: The amendments to this standard require that the Company disclosure information about the rates used to discount obligations with post-employment benefits, determining by reference market earnings at the end of the reference period of the obligations of high-quality institutions. For currencies for which there is no active market in such obligations of high-quality institutions, there shall be use of market earnings (at the end of the period of disclosure) of government securities denominated in that currency. The currency and term of the obligations of the companies or of government obligations must be consistent with the currency and term expected of obligations with post-employment benefits. In Brazil, there is no confirmed high-quality securities market, and that is the reason why the Company and its actuaries have been using Brazilian Government securities for many years, mainly NTN-Bs (National Treasury Notes – B series), with terms equivalent to the average duration of each plan for purposes of present value discount of the actuarial liabilities. The currency used for the payment of the benefits and for NTN-Bs valuation is the Real. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Amendments to IAS 27 Equity Method in Separate Financial Statements, revision: The amendments to this standard allow the Company to use the equity pick-up method for investments in subsidiaries, joint ventures and affiliates in its individual financial statements. This standard is applicable as from the year beginning on January 1, 2016. This amendment did not generate any impact on the individual financial statements of the Company, since the equivalent Brazillian accounting standards (CPC-35-R2) already provided the use of this method. IAS 34 Interim Financial Reporting, revision: The amendments to this standard require that the Company disclose in its interim financial statements must include the following information: (i) declaration of policies and calculation methods compared to the most recent annual financial statements; (ii) comments about seasonality; (iii) nature and quantity of unusual items that affect assets, liabilities, equity, revenues or cash flows due to their nature, dimension or occurrence; (iv) nature and number of changes in estimates of amounts disclosed in the comparative periods; (v) issues, repurchases and refunds of securities; (vi) dividends paid (aggregated or per share), separated by common and other shares; (vii) complete information by segment; (viii) events subsequent to the current period, which have not been reflected in the interim reports; and (ix) effects from changes in the Company’s corporate structure during the interim financial statements reporting period, among others. This standard is applicable as from the year beginning on January 1, 2016. The Company does not expect impact on its interim financial statements, since it already includes this information in the preparation of its quarterly financial statements. On the date of preparation of these quarterly financial statements, the following IFRS amendments had been published, however, their application was not compulsory: Standards and Amendments to the Standards Effective as of: IAS 1 Disclousure Initiative (Iniciativas de Divulgação), revisão. 1º de janeiro de 2016 IAS 7 Cash Flow , review. January 1, 2017 IAS 12 Income Taxes , review. January 1, 2017 IFRS 9 Financial Instruments, issue of final version. January 1, 2018 IFRS 15 Revenue from Contracts with Customers, issue. January 1, 2018 IFRS 16 Leases, issue. January 1, 2019 IFRS 10, 12 and IAS 28 Investment Entities: Applying the Consolidation Exception, review. TBD The Company does not early adopt any pronouncement, interpretation or amendment that has been issued, whose application is not compulsory. Based on the analyses performed by the Company, the adoption of most of these standards, will not significantly impact the consolidated financial statements in the period of its first-time adoption. However, IFRS 15 may impact the period and amount of revenue recognition in relation to certain revenue transactions. The Telefónica Group is currently evaluating the impact of the application of this standard. In addition, the amendments introduced by IFRS 9 will affect financial instruments and operations with financial instruments performed on or after January 1, 2018. Additionally, IFRS 16 requires that the Company inform all assets and liabilities subject to leases (except short-term leases and leases of low-value). Therefore, the amendments introduced by IFRS 16 may have a significant impact on the Company’s financial statements. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) 2.3) Bases for consolidation The Company held direct ownership interest in the following companies and on the following reporting dates: Investees Type of investment At 09.30.16 At 12.31.15 At 09.30.15 Country (Headquarters) Core activity Telefônica Data S.A. ("TData") Wholly-owned subsidiary 100.00% 100.00% 100.00% Brazil Telecommunications GVT Participações S.A. ("GVTPart.") (note 3) Wholly-owned subsidiary - 100.00% 100.00% Brazil Telecommunications POP Internet Ltda ("POP") (note 1c) Wholly-owned subsidiary 100.00% - - Brazil Internet Aliança Atlântica Holging B.V. ("Aliança") Jointly-controlled subsidiary 50.00% 50.00% 50.00% Holland Holding of the telecommunications sector Companhia AIX de Participações ("AIX") Jointly-controlled subsidiary 50.00% 50.00% 50.00% Brazil Operation of underground telecommunications networks Companhia ACT de Participações ("ACT") Jointly-controlled subsidiary 50.00% 50.00% 50.00% Brazil Technical assistance in telecommunication networks Interests held in subsidiaries or jointly-controlled entities are measured under the equity method in the individual quarterly financial statements. In the consolidated quarterly financial statements, investments and all assets and liabilities balances, revenues and expenses arising from transactions and interest held in subsidiaries are fully eliminated. Investments in jointly-controlled entities are measured under the equity method in the consolidated quarterly financial statements. 3) ACQUISITION OF GVT PARTICIPAÇÕES S.A. (“GVTPart.”) As disclosed in the financial statements for the year ended December 31, 2015 (Note 4 – “Acquisition of GVT Participações S.A.”), the Special Shareholders’ Meeting held on May 28, 2015 approved the acquisition of the total shares issued by GVTPart. and of 675,571 shares of GVT, as well as the merger of GVTPart. shares into the Company. As a result of these acts, the Company became the sole shareholder of GVTPart. and an indirect controlling shareholder of GVT, POP and Innoweb. On May 28, 2015, the Shareholders’ Meeting approved the ratification of the Stock Purchase Agreement and Other Covenants executed by the Company and Vivendi S.A. (“Vivendi”) and its subsidiaries (Société d’Investissements et de Gestion 108 SAS - “FrHolding108” and Société d’Investissements et de Gestion 72 S.A.), whereby all the shares issued by GVTPart. were acquired by the Company. This transaction was subject to obtaining the applicable corporate and regulatory approvals, including from the Administrative Council for Economic Defense (CADE) and ANATEL, further to other conditions usually applicable to this type of transaction. The transaction was approved by ANATEL under Act No. 448 of January 22, 2015, and published in the Official Federal Gazette (“DOU”) on January 26, 2015, and by CADE at the 61 st ordinary session of its Trial Court, held on March 25, 2015, published in the Official Federal Gazette (“DOU”) on March 31, 2015. Under IFRS 3 (R)/CPC 15 (R1) – Business Combinations, business acquisitions are accounted for using the acquisition method. The consideration transferred in a business combination is measured at fair value, which is calculated as the sum of the fair value of assets transferred, of liabilities assumed at the acquisition date from the acquiree’s shareholders and equity interests issued in exchange for control over the acquiree. The acquisition price was as follows: Gross consideration in cash (4.663 billion euros) 15,964,853 (-) Contractual Adjustments (Net Debt) (7,060,899) Total consideration in cash, net 8,903,954 (+) Contingent Consideration 344,217 (+) Consideration in Shares at Fair Value 8,477,314 (-) Cash Flow Hedge Gain on Transaction, net of taxes (1) (-) Refund according to sections 2.2.4 and 2.2.5 of SPA Total consideration, net of Cash Flow Hedge 17,263,514 Derivative transactions refer to cash flow hedges to protect the amount due in Euro to Vivendi, for the acquisition of GVTPart, against exchange rate variation of the amount. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Below is a breakdown of the fair value of identifiable net assets acquired for R$4,426,373, as well as goodwill recorded on the acquisition date. Current assets 1,557,651 Current liabilities 5,299,662 Cash and cash equivalents 390,255 Personnel, social charges and benefits 170,989 Accounts receivable, net 947,378 Trade accounts payable 611,425 Inventories 4,641 Taxes, charges and contributions 346,569 Taxes recoverable 147,057 Loans and financing 3,968,615 Other assets 68,320 Provisions 17,866 Other liabilities 184,198 Non-current assets 12,026,239 Short-term investment pledged as collateral 17,871 Non-current liabilities 3,857,855 Taxes recoverable 65,798 Trade accounts payable 67,742 Deferred taxes (4) 610,873 Taxes, charges and contributions 1,342 Judicial deposits and garnishments 551,275 Loans and financing 3,088,414 Other assets 7,052 General Provisions (3) 679,294 Property and equipment, net (1) 7,970,117 Other liabilities 21,063 Intangible assets, net (2) 2,803,253 Fair value of assumed liabilities 9,157,517 Fair value of identifiable net assets acquired 4,426,373 Goodwill (5) 12,837,141 Fair value of assets acquired 13,583,890 Total consideration, net of Cash Flow Hedge 17,263,514 This includes the allocation of appreciation of property and equipment items (R$409,601). This includes the allocation of fair value assigned to the brand (in the amount of R$59,000, determined through the relief-from-royalty method, amortized over 1.5 year), the customer portfolio (in the amount of R$2,523,000, determined through the multi-period excess earnings method, amortized over the average term of 7.77 years), and the surplus value of other intangible assets (R$20,394). This includes the allocation of fair value assigned to contingent liabilities (R$512,648). This includes the allocation of deferred taxes on contingent liabilities (R$174,300). This refers to goodwill recorded on the acquisition of GVTPart. based on expected synergies resulting from the business combination. This amount is already being used for tax purposes. As part of the Stock Purchase Agreement and Other Covenants executed by the Company and Vivendi for the acquisition of GVT Part-issued shares, a contingent consideration was defined for the court deposits made by GVT for the monthly installments of deferred income and social contribution taxes on the amortization of goodwill arising from the corporate restructuring process completed by GVT in 2013. In September 2014, GVT filed for a cancellation of the judicial review and the return of the amounts deposited with the courts. If GVT succeeds in receiving (being reimbursed, refunded of or netting) these funds, they will be returned to Vivendi, as long as they are obtained in a final unappeasable decision. The period for returning such amount is of up to 15 years. The fair value of the contingent consideration on the acquisition date was R$344,217, recorded in the Company’s non-current liabilities as “Loans, financing, financial lease and contingent consideration” (Note 20), which is subject to monthly monetary adjustments based on the Selic rate. The balance of cash and cash equivalents on the acquisition date was R$390,255 (R$376,479, net of transaction costs). On the date of preparation of these quarterly financial statements, the Company had already concluded the reviews and adjustments to the determination of the fair value of GVTPart. for identifiable assets acquired and liabilities assumed. 4) CASH AND CASH EQUIVALENTS Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Cash and Banks 125,662 201,294 128,499 233,742 Short-term investments 5,239,586 4,005,301 5,666,067 5,103,103 Total 5,365,248 4,206,595 5,794,566 5,336,845 Highly liquid short-term investments basically comprise Bank Deposit Certificates (CDB) and Repurchase Agreements kept at first-tier financial institutions, pegged to the Interbank Deposit Certificate (CDI) rate variation. Revenues generated by these investments are recorded as financial income. 5) TRADE ACCOUNTS RECEIVABLE, NET Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Billed amounts 6,862,396 5,605,057 7,760,725 6,959,513 Unbilled amounts 1,820,512 1,490,470 1,813,312 2,111,746 Interconnection amounts 1,560,814 1,531,352 1,585,805 1,555,480 Amounts from related parties (Note 29) 176,029 241,233 187,796 206,957 Gross accounts receivable 10,419,751 8,868,112 11,347,638 10,833,696 Estimated impairment losses (1,989,419) (1,650,112) (2,454,576) (2,217,926) Total 8,430,332 7,218,000 8,893,062 8,615,770 Current 8,215,291 7,000,379 8,576,650 8,285,319 Non-current 215,041 217,621 316,412 330,451 Consolidated balances of non-current trade accounts receivable include: · R$156,031 as of September 30, 2016 (R$217,621 as of December 31, 2015), referring to the business model of resale of goods to legal entities, receivable within 24 months. As of September 30, 2016, the impact of the present-value adjustment was R$38,229 (R$59,378 as of December 31, 2015). · R$101,371, as of September 30, 2016, (R$112,830 as of December 31, 2015), referring to “Soluciona TI”, traded by TData, which consists of lease of IT equipment to small and medium companies and receipt of fixed installments over the contractual term. Considering the contractual terms, this product was classified as financial lease. As of September 30, 2016, the impact of the present-value adjustment was R$600 (R$3,671 as of December 31, 2015). · R$59,010, as of September 30, 2016, net of the present value adjustment of R$12,664, relating to the portion of accounts receivable arising from negotiations on the bankruptcy process of companies in the OI group. The balances of current and non-current trade accounts receivable, relating to finance lease of “Soluciona TI” product, comprise the following effects: Consolidated 09/30/16 12/31/15 Present value of accounts receivable 586,383 574,534 Deffered financial income 600 3,671 Nominal amount receivable 586,983 578,205 Estimated impairment losses (335,800) (306,443) Net amount receivable 251,183 271,762 Current 149,812 158,932 Non-current 101,371 112,830 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) As of September 30, 2016, the aging list of gross trade accounts receivable referring to “Soluciona TI” product is as follows: Consolidated Nominal amount receivable Present value of accounts receivable Falling due within one year 323,463 323,463 Falling due within one year until five years 263,520 262,920 Total 586,983 586,383 There are no unsecured residual values resulting in benefits to the lessor nor contingent payments recognized as revenue for the year. The aging list of trade accounts receivable, net of estimated impairment losses, is as follows: Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Falling due 6,119,021 5,186,776 6,513,084 6,158,130 Overdue – 1 to 30 days 1,103,476 949,131 1,128,278 1,082,139 Overdue – 31 to 60 days 367,466 323,882 376,323 375,908 Overdue – 61 to 90 days 206,059 214,337 212,851 324,985 Overdue – 91 to 120 days 177,506 93,826 170,246 103,876 Overdue – over 120 days 456,804 450,048 492,280 570,732 Total 8,430,332 7,218,000 8,893,062 8,615,770 As of September 30, 2016, and December 31, 2015, no customer represented more than 10% of trade accounts receivable, net. Changes in the estimated impairment losses of accounts receivable are as follows: Company Consolidated Balance at 12/31/14 Net supplement to estimated losses (Note 24) (958,588) Write-off due to use 480,214 544,377 Business combination (Note 3) - (323,936) Balance at 09/30/15 Net supplement to estimated losses (272,087) Write-off due to use 200,446 411,624 Balance at 12/31/15 Net supplement to estimated losses (Note 24) (1,003,976) Write-off due to use 721,869 767,326 Incorporation (note 1c) (160,720) - Balance at 09/30/16 6) INVENTORIES, NET Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Materials for resale (1) 421,813 550,283 468,506 594,888 Materials for consumption 73,393 48,562 75,633 53,275 Other inventories 7,894 7,809 7,894 7,809 Gross total 503,100 606,654 552,033 655,972 Estimated losses from impairment or obsolescence (48,390) (51,937) (52,341) Total 453,324 558,264 500,096 603,631 This includes, among other, mobile phones, simcards (chip) and IT equipment in stock. Changes in estimated impairment losses and inventory obsolescence are as follows: Company Consolidated Balance at 12/31/14 Net supplement to estimated losses 4,543 5,337 Balance at 09/30/15 Supplement to estimated losses (7,032) (9,192) Balance at 12/31/15 Net supplement to estimated losses 404 Balance at 09/30/16 Additions and reversals of estimated impairment losses and inventory obsolescence are included in cost of goods sold (Note 24). 7) DEFERRED TAXES AND TAXES RECOVERABLE 7.1) Taxes recoverable Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 State VAT (ICMS) (1) 2,203,876 1,866,777 2,212,288 2,063,159 Income and social contribution taxes recoverable (2) 497,833 267,238 531,242 301,714 Withheld taxes and contributions (3) 73,163 132,442 103,961 293,065 PIS and COFINS 78,440 108,758 79,644 133,925 Fistel, INSS, ISS and other taxes 22,702 126,806 37,700 139,082 Total 2,876,014 2,502,021 2,964,835 2,930,945 Current 2,203,723 2,164,544 2,290,779 2,521,292 Non-current 672,291 337,477 674,056 409,653 This includes credits arising from the acquisition of property and equipment (subject to offsetting in 48 months); requests for refund of ICMS, which was paid under invoices later cancelled; for the rendering of services; tax substitution; and tax rate difference; among other. This refers to prepayments of income and social contribution taxes, which will be offset against federal taxes to be determined in the future. This refers to credits on withholding income tax (IRRF) on financial investments, interest on equity and other, which are used as deduction in operations for the period and social contribution tax withheld at source on services provided to public agencies. 7.2) Deferred taxes Deferred income and social contribution tax assets are computed considering the expected generation of taxable income, which was based on a technical feasibility study approved by the Board of Directors. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Significant components of deferred income and social contribution taxes are as follows: Company Balances at 12/31/14 Statement of Income Comprehensive income Other Balances at 09/30/15 Statement of Income Comprehensive income Other Balances at 12/31/15 Statement of Income Comprehensive income Incorporation (note 1c) Balances at 09/30/16 Deferred tax assets (liabilities) Income tax on tax losses and social contribution on negative base (1) 70,164 (70,164) - Merged tax credit (2) (337,535) - - - (337,535) - - - (337,535) - - - (337,535) Income and social contribution taxes on temporary differences (3) Provisions for judicial, labor, tax civil and regulatory contingencies 1,454,349 157,173 - - 1,611,522 69,494 - - 1,681,016 191,462 - 282,751 2,155,229 Trade accounts payable and other provisions 436,799 84,556 - - 521,355 13,646 - - 535,001 99,932 - 66,455 701,388 Customer portfolio and trademarks 292,780 (27,542) - - 265,238 (9,182) - - 256,056 (47,168) - 119,695 328,583 Estimated losses on impairment of accounts receivable 303,932 79,980 - - 383,912 (14,738) - - 369,174 77,798 - 54,645 501,617 Estimated losses from modems and other P&E items 170,731 (3,145) - - 167,586 2,546 - - 170,132 (2,966) - 122,696 289,862 Pension plans and other post-employment benefits 175,043 11,425 - - 186,468 (2,669) (138,933) - 44,866 4,284 - - 49,150 Profit sharing 145,059 (84,489) - - 60,570 28,374 - - 88,944 (3,312) - 3,963 89,595 Provision for loyalty program 31,508 1,010 - - 32,518 86 - - 32,604 (13,331) - - 19,273 Accelerated accounting depreciation 15,375 (2,588) - - 12,787 (1,922) - - 10,865 (2,021) - - 8,844 Estimates impairment losses (write-offs and reversals) on inventories 10,014 (91) - - 9,923 (559) - - 9,364 (13,200) - 13,620 9,784 Derivative transactions (74,930) 1,900 122,377 - 49,347 3,773 (5,209) - 47,911 35,800 1,958 10,523 96,192 Licenses (987,896) (162,247) - - (1,150,143) (54,083) - - (1,204,226) (162,247) - - (1,366,473) Effects of goodwill generated in the acquisition of Vivo Part. (78,820) - - (794,358) (15,242) - - (809,600) (45,726) - - (855,326) Goodwill from Vivo Part. (670,716) (125,403) - - (796,119) (41,799) - - (837,918) (125,402) - - (963,320) Goodwill from GVTPart. - (348,152) - - (348,152) Technological Innovation Law (256,454) 40,969 - - (215,485) 22,339 - - (193,146) 44,854 - - (148,292) Income and social contribution taxes on other temporary differences 33,615 557 4,616 16,807 (33,253) 79 (3,092) (19,459) 39,662 (92) 31,019 51,130 Total deferred tax assets 40,704 122,934 4,616 24,393 1,866 705,367 281,549 Deferred tax assets 3,258,084 3,605,961 3,535,671 4,487,737 Deferred tax liabilities Deferred tax assets (liabilities), net 40,704 24,393 281,549 Consolidated Balances at 12/31/14 Statement of Income Business combination (4) Comprehensive income Other Balances at 09/30/15 Statement of Income Business combination (4) Comprehensive income Other Balances at 12/31/15 Statement of Income Comprehensive income Balances at 09/30/16 Deferred tax assets (liabilities) Income tax on tax losses and social contribution on negative base (1) 93,546 (93,546) - 26,519 - - - 26,519 (13,382) - 13,137 Merged tax credit (2) (337,535) - (337,535) - (337,535) - - (337,535) Income and social contribution taxes on temporary differences (3) Provisions for judicial, labor, tax civil and regulatory contingencies 1,459,838 203,382 182,448 - - 1,845,668 41,277 67,291 - - 1,954,236 210,433 - 2,164,669 Trade accounts payable and other provisions 501,957 108,093 44,699 - - 654,749 26,633 5,742 - - 687,124 86,376 - 773,500 Customer portfolio and trademarks 315,072 87,434 110,138 - - 512,644 (66,320) 694 - - 447,018 82,895 - 529,913 Estimated losses on impairment of accounts receivable 292,780 24,807 - - - 317,587 25,520 - - - 343,107 (14,524) - 328,583 Estimated losses from modems and other P&E items 172,744 (7,241) 31,158 - - 196,661 9,096 89,188 - - 294,945 (2,584) - 292,361 Pension plans and other post-employment benefits 175,043 11,425 - - - 186,468 (4,971) - (136,510) - 44,987 4,176 - 49,163 Profit sharing 145,829 (93,936) 22,870 - - 74,763 31,435 - - - 106,198 (15,162) - 91,036 Provision for loyalty program 31,508 1,010 - - - 32,518 86 - - - 32,604 (13,331) - 19,273 Accelerated accounting depreciation 15,375 (65,209) (234,215) - - (284,049) 294,914 - - - 10,865 (2,021) - 8,844 Estimates impairment losses (write-offs and reversals) on inventories 10,893 (362) - - - 10,531 176 - - - 10,707 (188) - 10,519 Derivative transactions (75,240) (259,181) 218,699 122,377 - 6,655 57,962 - (5,209) - 59,408 34,995 1,958 96,361 Licenses (987,896) (162,247) - - - (1,150,143) (54,083) - - - (1,204,226) (162,247) - (1,366,473) Effects of goodwill generated in the acquisition of Vivo Part. (78,820) - - - (794,358) (15,242) - - - (809,600) (45,726) - (855,326) Goodwill from Vivo Part. (670,716) (125,403) - - - (796,119) (41,799) - - - (837,918) (125,402) - (963,320) Goodwill from GVTPart. - (348,152) - (348,152) Technological Innovation Law (256,454) 40,969 - - - (215,485) 22,339 - - - (193,146) 44,854 - (148,292) Negative goodwill from merger of shares - Income and social contribution taxes on other temporary differences 345,119 (125,027) 557 4,616 198,876 (323,543) 203,977 79 (3,092) 76,297 (17,099) (92) 59,106 Total deferred tax assets 144,817 250,770 122,934 4,616 459,431 29,999 366,892 711,590 1,866 417,367 Deferred tax assets 3,366,604 4,023,485 4,153,054 4,616,058 Deferred tax liabilities Deferred tax assets (liabilities), net 144,817 459,431 711,590 417,367 This refers to the amounts recorded which, in accordance with Brazilian tax legislation, may be offset to the limit of 30% of the tax bases computed for the following years, with no expiry date. This refers to tax benefits arising from corporate restructuring of goodwill for expected future profitability, which tax use follows the limit set forth in tax legislation. This refers to amounts will be realized upon payment of provisions, effective impairment losses of trade accounts receivable, or realization of inventories, as well as upon reversal of other provisions. These refer to deferred taxes (IR and CS) arising from business combinations, R$610,873 being of GVTPart. (Note 3) and R$6,789 of TGLog. These refer to deferred taxes arising from other temporary differences, such as deferred income, derivative transactions, renewal of licenses burden, subsidy on the sale of mobile phones, among others. As of September 30, 2016, the amount of R$2,949 (R$481,203 as of December 31, 2015) in deferred tax Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) credits (income tax on tax losses and social contribution on negative base) was not recognized for direct and indirect on the books of subsidiaries, as it is not probable that future taxable income will be available for these entities to benefit from such tax credits. 8) JUDICIAL DEPOSITS AND GARNISHMENTS In some situations, in connection with a legal requirement or presentation of guarantees, judicial deposits are made to secure the continuance of the claims under discussion. These judicial deposits may be required for claims whose likelihood of loss was analyzed by the Company and its subsidiaries, grounded on the opinion of their legal advisors, as probable, possible or remote loss. Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Judicial deposits Tax 3,619,184 2,900,671 3,677,770 3,374,764 Labor 1,104,642 1,062,118 1,115,763 1,128,935 Civil and regulatory 1,270,881 1,030,130 1,271,925 1,114,770 Total 5,994,707 4,992,919 6,065,458 5,618,469 Garnishments 149,424 122,913 152,181 134,994 Total 6,144,131 5,115,832 6,217,639 5,753,463 Current 283,365 235,343 283,397 235,343 Non-current 5,860,766 4,880,489 5,934,242 5,518,120 On September 30, 2016, the Company and its subsidiaries had a number of tax-reated judicial deposits in the consolidated amount of R$3,677,770 (R$3,374,764 on December 31, 2015). In Note 18, we provide further details on issues arising from the main judicial deposits. Below is a brief description of the main tax-related judicial deposits: · Contribution tax on gross revenue for Social Integration Program (PIS) and for Social Security Financing (COFINS) The Company and TData have legal disputes related to: (i) claim filed for credits arising from overpayment of tax, not recognized by tax authorities; (ii) tax debt arising from underpayment due to differences in ancillary statements (Federal Tax Debt and Credit Return – DCTF); and (iii) disputes referring to changes in rates and increase in tax bases introduced by Law No. 9718/98. At September 30, 2016, the consolidated balance of judicial deposits amounted to R$35,015 (R$35,272 at December 31, 2015). · Social Contribution Tax for Intervention in the Economic Order (CIDE) The Company have legal disputes for the exemption of CIDE levied on offshore remittances of funds arising from agreements for the transfer of technology, brand and software licensing etc. At September 30, 2016, the consolidated balance of judicial deposits amounted to R$173,709 (R$164,482 on December 31, 2015). · Telecommunications Inspection Fund (FISTEL) The Company and TData has legal disputes involving the collection of the Installation Inspection Fee ("TFI") on the renewal of licenses granted and the radio base stations, mobile stations and radio links held by ANATEL. Considering that the extension would be the taxable event of the TFI and the mobile stations, although third-party ownership, are also subject to TFI. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) At September 30, 2016, the consolidated balance of judicial deposits amounted to R$1,075,287 (R$1,008,771 at December 31, 2015). · Withholding Income Tax (IRRF) The Company have legal disputes related to: (i) exemption of IRRF payment on offshore remittances for out-coming traffic; (ii) exemption of IRRF payment on interest on equity; and (iii) IRRF levied on earnings from rent and royalties, wage labor and fixed-income investments. At September 30, 2016, the consolidated balance of judicial deposits amounted to R$72,660 (R$67,996 at December 31, 2015). · Corporate Income Tax (IRPJ) and Social Contribution Tax on Net Income (CSLL) The Company have legal disputes related to: (i) debts stemming from offsetting of IRPJ overpayments not recognized by the Brazilian IRS; (ii) requirement of IRPJ estimates and lack of payment of debts in the Integrated System of Economic and Tax Information (SIEF); (iii) underpaid IRPJ amounts; and (iv) right to write off the monthly amortize goodwill arising from the acquisition of GVTPart. by Vivendi on deducted IRPJ and CSLL amounts (Note 3). At September 30, 2016, the consolidated balance of judicial deposits amounted to R$439,411 (R$410,412 at December 31, 2015). · Contribution to Empresa Brasil de Comunicação (EBC) On behalf of its members, Sinditelebrasil (Union of Telephony, and Mobile and Personal Services) is challenging in court payment of the Contribution to Foster Public Radio Broadcasting to EBC, introduced by Law No. 11652/2008. The Company and TData, as union members, made court deposits referring to that contribution. At September 30, 2016, the consolidated balance of judicial deposits amounted to R$1,028,915 (R$858,630 at December 31, 2015). · Social Security, Work Accident Insurance (SAT) and Funds to Third Parties (INSS) The Company have legal disputes related to: (i) SAT and funds to third parties (National Institute of Colonization and Agrarian Reform - INCRA and Brazilian Micro and Small Business Support Service - SEBRAE); (ii) joint responsibility for contract labor; (iii) difference in SAT rate (from 1% to 3%); (iv) premiums; and (v) social security contribution collection (employers’ contributions), SAT and funds to third parties on the following events: maternity leave, legally ensured 1/3 vacation pay bonus, and first 15 days’ leave due to illness or accident. At September 30, 2016, the consolidated balance of judicial deposits amounted to R$126,557 (R$118,425 at December 31, 2015). · Tax on Net Income (ILL) The Company had legal disputes this matter in court in order to represent its right to offset amounts unduly paid for ILL purposes against future IRPJ payments. On December 19, 2013, the Company settled the debt under discussion by including it in the Federal Tax Recovery Program (REFIS), using the judicial deposit connected thereto. On June 30, 2016, the balance of this deposit was already reset, due to the conversion into income the amount of R$45,843 and raising the amount of R$14,244 by the Company. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$58,446. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) · Universal Telecommunication Services Fund (FUST) The Company and TData filed an injunction in order to represent its right not to include expenses with interconnection and industrial use of dedicated line in FUST tax base, according to Abridgment No. 7, of December 15, 2005, as it does not comply with the provisions contained in the sole paragraph of article 6 of Law No. 9998/00. At September 30, 2016, the consolidated balance of judicial deposits amounted to R$448,831 (R$425,737 at December 31, 2015). · State Value-Added Tax (ICMS) The Company have legal disputes related to: (i) ICMS stated but not paid; (ii) ICMS not levied on communication in default; (iii) fine for late voluntary payment of ICMS; (iv) ICMS supposedly levied on access, adhesion, enabling, availability and use of services, as well as supplementary services and additional facilities; (v) right to credit from the acquisition of goods for fixed assets and electric energy; (vi) activation cards for pre-paid services; (vii) disallowance of ICMS credit referring to agreement 39; and (viii) assignment of payment of ICMS referring to the part of pay TV operations and telephony operations in prepaid mode. At September 30, 2016, the consolidated balance of judicial deposits amounted to R$205,478 (R$161,815 at December 31, 2015). · Other taxes, charges and contributions The Company is involved in disputes related to: (i) Service Tax (ISS) on non-core services; (ii) Municipal Real Estate Tax (IPTU) not subject to exemption; (iii) municipal inspection, operation and publicity charges; (iv) land use fee; (v) social security contributions related to supposed failure to withhold 11% on several invoices, bills and receipts of service providers engaged for workforce assignment; and (vi) Public Price for Numbering Resource Management (PPNUM) by ANATEL. At September 30, 2016, the consolidated balance of judicial deposits amounted to R$71,907 (R$64,778 at December 31, 2015). 9) PREPAID EXPENSES Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Fistel Fee (1) 268,014 - 268,014 - Advertising and publicity 86,471 228,672 86,471 228,672 Insurance 34,742 24,035 35,516 28,367 Rent 21,770 43,022 21,770 43,022 Financial charges 2,161 11,120 2,161 11,120 Software maintenance 46,982 7,196 49,877 26,478 Taxes and other 59,399 31,912 65,626 49,396 Total 519,539 345,957 529,435 387,055 Current 480,840 317,325 489,331 356,446 Non-current 38,699 28,632 40,104 30,609 This refers to the Inspection and Operation charges based on the year 2015 and paid in March 2016, which will be amortized to income until the end of the period. 10) OTHER ASSETS Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Advances to employees and suppliers 101,120 72,635 100,143 81,615 Related-party receivables (Note 29) 268,801 288,702 234,915 162,308 Receivables from suppliers 91,416 118,153 95,073 120,091 Subsidy on handset sales 18,901 42,896 18,901 42,896 Surplus from post-employment benefit plans (Note 32) 9,346 8,391 9,724 8,724 Vivendi repayment clauses 2.2.4 and 2.2.5 of SPA (Note 3) 10,274 84,598 10,274 84,598 Other amounts receivable 15,429 42,971 19,292 51,199 Total 515,287 658,346 488,322 551,431 Current 465,217 603,118 435,712 488,632 Non-current 50,070 55,228 52,610 62,799 11) INVESTMENTS a) Information on Investees The following shows a summary of the relevant financial data of the investees in which the Company owns. At 09/30/16 At 12/31/15 Wholly-owned subsidiaries Jointly-controlled subsidiaries Wholly-owned subsidiaries Jointly-controlled subsidiaries TData POP Cia ACT Cia AIX Aliança TData GVTPart. Cia ACT Cia AIX Aliança Equity interest 100.00% 100.00% 50.00% 50.00% 50.00% 100.00% 100.00% 50.00% 50.00% 50.00% Summary of balance sheets: Current assets 1,174,541 24,697 15 19,969 153,154 1,411,043 1,910,323 9 17,851 179,698 Non-current assets 350,878 51,461 - 12,760 - 409,595 9,329,733 - 11,824 - Total assets 1,525,419 76,158 15 32,729 153,154 1,820,638 11,240,056 9 29,675 179,698 Current liabilities 604,759 46,883 3 4,183 146 707,352 1,924,230 1 4,394 100 Non-current liabilities 62,859 2 - 5,290 - 56,981 1,641,382 - 5,083 - Equity 857,801 29,273 12 23,256 153,008 1,056,305 7,674,444 8 20,198 179,598 Total liabilities and equity 1,525,419 76,158 15 32,729 153,154 1,820,638 11,240,056 9 29,675 179,698 Investment Book value 857,801 29,273 6 11,628 76,504 1,056,305 7,674,444 4 10,099 89,799 At 09/30/16 At 09/30/15 Wholly-owned subsidiaries Jointly-controlled subsidiaries Wholly-owned subsidiary Jointly-controlled subsidiaries Summary of Income Statements: TData POP GVTPart. Cia ACT Cia AIX Aliança TData GVTPart. Cia ACT Cia AIX Aliança Net operating income 1,866,828 24,485 1,531,692 59 31,778 - 1,835,121 2,477,333 46 29,546 - Operating costs and expenses (1,091,086) (14,689) (1,300,347) (54) (30,597) (128) (975,639) (2,050,698) (50) (27,779) (82) Financial income (expenses), net 63,800 1,753 (41,146) - 1,237 38 83,103 (399,426) - 1,835 84 Income and social contribution taxes (288,651) (4,867) (57,958) (1) (338) - (319,169) (12,625) - (662) - Net income (loss) for the year 550,891 6,682 132,241 4 2,080 623,416 14,584 2,940 2 Book value of net income (loss) for the year, recognized as equity pickup 550,891 6,682 132,241 2 1,040 623,416 14,584 1,470 1 At 09/30/16 At 09/30/15 Wholly-owned subsidiaries Jointly-controlled subsidiaries Wholly-owned subsidiary Jointly-controlled subsidiaries Summary of Income Statements: TData POP GVTPart. Cia ACT Cia AIX Aliança TData GVTPart. Cia ACT Cia AIX Aliança Net operating income 1,866,828 24,485 1,531,692 59 31,778 - 1,835,121 2,477,333 46 29,546 - Operating costs and expenses (1,091,086) (14,689) (1,300,347) (54) (30,597) (128) (975,639) (2,050,698) (50) (27,779) (82) Financial income (expenses), net 63,800 1,753 (41,146) - 1,237 38 83,103 (399,426) - 1,835 84 Income and social contribution taxes (4,867) (57,958) (1) (338) - (319,169) (12,625) - (662) - Net income (loss) for the year 550,891 6,682 132,241 4 2,080 623,416 14,584 2,940 2 Book value of net income (loss) for the year, recognized as equity pickup 550,891 6,682 132,241 2 1,040 623,416 14,584 1,470 1 b) Changes in investments Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) TData POP GVTPart. Aliança AIX ACT (2) Goodwill (3) Value added from net assets acquired allocated to Company Other investments Total investments in Company Eliminations Total consolidated investments Balances at 12/31/14 1,153,151 - - 68,129 8,542 5 212,058 - 3,129 1,445,014 79,805 Additions - - 2,417,817 - - - 12,229,359 2,700,936 - 17,348,112 (17,348,112) - Capital Increase - - 4,087,040 - 4,087,040 (4,087,040) - Equity pick-up 623,416 - 14,584 1 1,470 (2) - (131,234) - 508,235 (506,766) 1,469 Dividends and interest on equity - 524,177 - Other comprehensive income - - (98) 25,900 - (1,637) 24,165 98 24,263 Balances at 09/30/15 1,252,390 - 6,519,343 94,030 10,012 3 12,441,417 2,569,702 1,492 22,888,389 105,537 Additions (reversal) - - (665,093) - - - 607,782 (27,289) - 84,600 - Capital Increase - - 1,740,024 - 1,740,024 (1,740,024) - Equity pick-up 234,108 - 86,446 (10) 576 1 - (80,830) - 240,291 (239,724) 567 Dividends and interest on equity - - - (489) - 425,360 Other comprehensive income 107 - (4,714) (4,221) - (233) 4,607 Others (4,940) - (1,562) - 6,502 - Balances at 12/31/15 1,056,305 - 7,674,444 89,799 10,099 4 13,049,199 2,461,583 1,259 24,342,692 101,161 Additions - Capital Increase - Equity pick-up 550,891 6,682 132,241 (45) 1,040 2 - (67,641) - 623,170 (622,173) 997 Incorporation (nota 1c) - 22,591 (7,806,685) - - - (12,837,141) (2,393,942) - 23,015,177 - Dividends and interest on equity - - - 489 - 749,395 489 Other comprehensive income - - - (13,250) - 270 - Balances at 09/30/16 857,801 29,273 - 76,504 11,628 6 212,058 - 1,529 1,188,799 89,667 Wholly-owned subsidiaries. Jointly-controlled subsidiaries. Goodwill: (i) R$212,058 from partial spin-off of “Spanish and Figueira”, which was reversed to the Company upon merger with Telefônica Data Brasil Holding S.A. (TDBH) in 2006; and (ii) R$12,837,141 originated from the acquisition of GVTPart. (Note 3). Other investments (tax incentives and interest held in companies) are measured at fair value. 12) PROPERTY, PLANT AND EQUIPMENT, NET a) Breakdown, Changes and Depreciation Rates Company Switching equipment Transmission equipment and media Terminal equipment / modems Infrastructure Land Other P&E assets Estimated losses (1) Assets and facilities under construction Total Annual depreciation rate (%) 10.00 to 14.29 5.00 to 14.29 10.00 to 66.67 2.50 to 66.67 - 10.00 to 25.00 - - - Balances and changes: Balance at 12/31/14 2,541,676 10,208,577 1,610,687 3,485,191 314,350 671,304 1,706,538 20,381,731 Additions 4,725 121,301 84,418 29,934 - 141,945 - 3,365,946 3,748,269 Write-offs, net (3,859) (20,443) (2,591) (2,114) (74) (1,714) 4,966 (14,589) (40,418) Net transfers 635,549 2,017,896 557,761 277,664 (1,386) 65,304 - (3,558,791) (6,003) Depreciation (Note 24) (370,552) (1,095,646) (699,486) (399,190) - (168,917) - - (2,733,791) Balance at 09/30/15 2,807,539 11,231,685 1,550,789 3,391,485 312,890 707,922 1,499,104 21,349,788 Additions 2,099 57,384 26,270 18,024 215 48,973 - 1,463,189 1,616,154 Write-offs, net (23) (4,257) (238) (98) - (68) (3,651) (5,335) (13,670) Net transfers 113,859 784,728 179,926 89,636 - 12,768 - (1,185,190) (4,273) Depreciation (127,433) (389,511) (225,954) (127,515) - (58,510) - - (928,923) Balance at 12/31/15 2,796,041 11,680,029 1,530,793 3,371,532 313,105 711,085 1,771,768 22,019,076 Additions 1,364 224,862 63,341 42,062 - 182,511 (11,359) 3,519,072 4,021,853 Write-offs, net (3) (1,159) (14,060) (213) (98,700) (201) (391) 2,994 (19,141) (130,871) Net transfers 473,263 1,837,554 525,172 283,949 - (44,578) (2) (3,133,071) (57,713) Depreciation (Note 24) (462,401) (1,577,051) (929,502) (377,717) - (208,052) - - (3,554,723) Incorporation (Note 1c) 1,039,161 5,269,872 1,572,567 428,622 2,601 159,039 (331,956) 221,157 8,361,063 Balance at 09/30/16 3,846,269 17,421,206 2,762,158 3,649,748 315,505 799,614 2,359,785 30,658,685 At 09/30/16 Cost 19,907,736 49,513,830 15,136,391 14,756,815 315,505 4,056,272 (495,600) 2,359,785 105,550,734 Accumulated depreciation (16,061,467) (32,092,624) (12,374,233) (11,107,067) - (3,256,658) - - (74,892,049) Total 3,846,269 17,421,206 2,762,158 3,649,748 315,505 799,614 2,359,785 30,658,685 At 12/31/15 Cost 17,688,862 39,825,516 11,530,512 13,870,397 313,105 3,591,962 (155,277) 1,771,768 88,436,845 Accumulated depreciation (14,892,821) (28,145,487) (9,999,719) (10,498,865) - (2,880,877) - - (66,417,769) Total 2,796,041 11,680,029 1,530,793 3,371,532 313,105 711,085 1,771,768 22,019,076 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Consolidated Switching equipment Transmission equipment and media Terminal equipment / modems Infrastructure Land Other P&E assets Estimated losses (1) Assets and facilities under construction Total Annual depreciation rate (%) 8.33 to 20.00 2.50 to 25.00 10.00 to 66.67 2.50 to 66.67 - 10.00 to 66.67 - - - Balances and changes: Balance at 12/31/14 2,541,917 10,208,762 1,628,337 3,486,935 314,350 715,553 1,714,738 20,453,864 Additions 121,187 573,500 312,995 41,469 - 168,515 (5,607) 3,372,090 4,584,149 Write-offs, net (3,868) (21,900) (2,591) (2,633) (74) (5,995) 7,421 (21,008) (50,648) Net transfers 747,477 1,962,038 571,057 149,280 (1,386) 174,929 - (3,597,882) 5,513 Depreciation (Note 24) (445,163) (1,321,691) (854,341) (416,666) - (234,153) - - (3,272,014) Business combination (2) 1,283,626 5,098,723 1,793,114 421,255 2,601 249,807 (64,350) 119,276 8,904,052 Balance at 09/30/15 4,245,176 16,499,432 3,448,571 3,679,640 315,491 1,068,656 1,587,214 30,624,916 Additions 66,850 312,365 96,255 22,659 215 81,634 (6,504) 1,476,028 2,049,502 Write-offs, net (594) 4,354 (11,241) (1,879) - (6,555) (6,065) (2,137) (24,117) Net transfers 144,371 780,427 182,528 89,641 - 9,440 - (1,210,371) (3,964) Depreciation (185,776) (499,168) (330,031) (134,602) - (89,277) - - (1,238,854) Business combination (2) (311,068) (120,406) (239,973) 492 (1) 2,554 (262,316) - (930,718) Balance at 12/31/15 3,958,959 16,977,004 3,146,109 3,655,951 315,705 1,066,452 1,850,734 30,476,765 Additions 16,135 489,397 178,309 43,680 - 156,777 (11,459) 3,523,653 4,396,492 Write-offs, net (3) (2,793) (16,216) (562) (99,258) (200) 3,417 9,855 (21,612) (127,369) Net transfers 392,186 1,698,621 509,378 446,462 - (166,358) (2) (2,981,460) (101,173) Depreciation (Note 24) (518,084) (1,727,495) (1,062,965) (386,563) - (227,170) - - (3,922,277) Balance at 09/30/16 3,846,403 17,421,311 2,770,269 3,660,272 315,505 833,118 2,371,315 30,722,438 At 09/30/16 Cost 19,914,965 49,514,510 15,184,540 14,836,778 315,505 4,172,712 (495,755) 2,371,315 105,814,570 Depreciation accumulated (16,068,562) (32,093,199) (12,414,271) (11,176,506) - (3,339,594) - - (75,092,132) Total 3,846,403 17,421,311 2,770,269 3,660,272 315,505 833,118 2,371,315 30,722,438 At 12.31.15 Cost 19,724,438 47,459,383 14,522,080 14,278,557 315,705 4,487,749 (494,149) 1,850,734 102,144,497 Depreciation accumulated (15,765,479) (30,482,379) (11,375,971) (10,622,606) - (3,421,297) - - (71,667,732) Total 3,958,959 16,977,004 3,146,109 3,655,951 315,705 1,066,452 1,850,734 30,476,765 The Company and its subsidiaries recognized estimated loss for potential obsolescence of materials used in property and equipment maintenance, based on levels of historical use and expected future use. These refer to amounts arising from business combinations, of which R$7,970,117 is of GVTPart. (Note 3) and R$3,217 of TGLog. Net write-offs regarding “Infrastructure and Assets and Facilities under Construction” for the nine-months period ended September 30, 2016 include the amount of R$99,210 regarding the disposal of 1,655 towers owned by the Company to Telxius Torres Brasil Ltda (formerTowerco Latam do Brasil Ltda), a direct controlled subsidiary of Telefónica. b) Property and equipment items given in guarantee At September 30, 2016, consolidated property and equipment amounts given in guarantee for lawsuits amounted to R$200,794 (R$163,802 at December 31, 2015). c) Capitalization of borrowing costs At September 30, 2016 and December 31, 2015, the Company and its subsidiaries did not capitalize borrowing costs, as there were no qualified assets. d) Reversible Assets The STFC service concession arrangement establishes that all assets owned by the Company and that are essential for the provision of the services described in the referred arrangement are considered reversible assets. At September 30, 2016, estimated residual value of reversible assets was R$7,987,858 (R$7,855,868 at December 31, 2015), which comprised switching and transmission equipment and public use terminals, external network equipment, energy equipment and system and operation support equipment. e) Financial Lease Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Below are the amounts related to financial lease arrangements in which the Company is a lessee, segregated by type of property and equipment item. Consolidated 09/30/16 12/31/15 Annual depreciation rates (%) P&E Cost Accumulated depreciation Net balance P&E Cost Accumulated depreciation Net balance Transmission equipment and media 5.00% 219,520 (30,846) 188,674 219,520 (22,613) 196,907 Infrastructure 5.00% 8,195 (3,275) 4,920 6,674 (2,291) 4,383 Other assets 8.33% to 20,00% 149,657 (92,967) 56,690 149,657 (85,224) 64,433 Total 377,372 250,284 375,851 265,723 13) INTANGIBLE ASSETS, NET a) Breakdown, Changes and Amortization Rates Company Indefinite useful life Finite useful life Goodwill Software Customer portfolio Trademarks Licenses Other intangible assets Software under development Total Annual amortization rate (%) - 3.60 to 6.67 - - Balances and changes: Balance at 12/31/14 10,013,222 2,010,057 1,109,876 1,326,246 16,546,598 113 66,675 31,072,787 Additions - 404,770 - - 116 9,210 263,266 677,362 Write-offs, net - (28) - (28) Net transfers - 264,407 - - 1 (3,109) (255,296) 6,003 Amortization (Note 24) - (585,925) (186,424) (61,633) (683,265) (1,844) - (1,519,091) Balance at 09/30/15 10,013,222 2,093,281 923,452 1,264,613 15,863,450 4,370 74,645 30,237,033 Additions - 181,083 - - - 792 87,829 269,704 Write-offs, net - (3) - (3) Net transfers - 90,276 - - (1) 1 (86,003) 4,273 Amortization - (201,702) (62,142) (21,052) (228,367) (204) - (513,467) Balance at 12/31/15 10,013,222 2,162,935 861,310 1,243,561 15,635,082 4,959 76,471 29,997,540 Additions - 382,878 - - 185,450 11,213 374,554 954,095 Write-offs, net - (4,555) - (4,555) Net transfers - 469,583 - - - (17,110) (394,242) 58,231 Amortization (Note 24) - (672,441) (358,782) (82,820) (690,473) (4,367) - (1,808,883) Incorporation (Note 1c) 12,837,141 219,856 2,207,012 22,944 - 56,368 - 15,343,321 Balance at 09/30/16 22,850,363 2,558,256 2,709,540 1,183,685 15,130,059 51,063 56,783 44,539,749 At 09/30/16 Cost 22,850,363 13,639,668 4,513,278 1,660,433 20,237,573 265,534 56,783 63,223,632 Accumulated amortization - (11,081,412) (1,803,738) (476,748) (5,107,514) (214,471) - (18,683,883) Total 22,850,363 2,558,256 2,709,540 1,183,685 15,130,059 51,063 56,783 44,539,749 At 12/31/15 Cost 10,013,222 12,155,929 1,990,278 1,601,433 20,052,123 158,897 76,471 46,048,353 Accumulated amortization - (9,992,994) (1,128,968) (357,872) (4,417,041) (153,938) - (16,050,813) Total 10,013,222 2,162,935 861,310 1,243,561 15,635,082 4,959 76,471 29,997,540 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Consolidated Indefinite useful life Finite useful life Goodwill Software Customer portfolio Trademarks Licenses Other intangible assets Software under development Total Annual amortization rate (%) - 11.76 to 12.85 5.13 to 66.67 3.60 to 6.67 5.00 to 20.00 - - Balances and changes: Balance at 12/31/14 10,225,280 2,012,636 1,109,876 1,326,246 16,546,598 113 66,675 31,287,424 Additions - 432,840 - - 116 9,210 263,266 705,432 Write-offs, net - (27) - (27) Net transfers - 252,891 - - 1 (3,109) (255,296) (5,513) Amortization (Note 24) - (614,672) (324,002) (78,022) (683,265) (6,825) - (1,706,786) Business combination (1) 12,229,359 209,050 2,414,000 59,000 - 139,978 - 15,051,387 Balance at 09/30/15 22,454,639 2,292,718 3,199,874 1,307,224 15,863,450 139,367 74,645 45,331,917 Additions - 218,690 - - - 9,766 87,829 316,285 Write-offs, net - (25) - (25) Net transfers - 93,255 - - (1) (3,287) (86,003) 3,964 Amortization - (219,881) (154,373) (30,885) (228,367) (1,417) - (634,923) Business combination (1) 607,782 966 109,000 - - (127,775) - 589,973 Balance at 12/31/15 23,062,421 2,385,723 3,154,501 1,276,339 15,635,082 16,654 76,471 45,607,191 Additions - 401,821 - - 185,450 19,194 374,554 981,019 Write-offs, net - (4,558) - - - (15) - (4,573) Net transfers - 468,721 - - - 19,791 (394,242) 94,270 Amortization (Note 24) - (691,984) (444,961) (92,654) (690,473) (4,558) - (1,924,630) Balance at 09/30/16 23,062,421 2,559,723 2,709,540 1,183,685 15,130,059 51,066 56,783 44,753,277 At 09/30/16 Cost 23,062,421 13,681,737 4,513,278 1,660,433 20,237,573 265,543 56,783 63,477,768 Accumulated amortization - (11,122,014) (1,803,738) (476,748) (5,107,514) (214,477) - (18,724,491) Total 23,062,421 2,559,723 2,709,540 1,183,685 15,130,059 51,066 56,783 44,753,277 At 12/31/15 Cost 23,062,421 12,824,884 4,513,278 1,660,433 20,052,123 181,177 76,471 62,370,787 Accumulated amortization - (10,439,161) (1,358,777) (384,094) (4,417,041) (164,523) - (16,763,596) Total 23,062,421 2,385,723 3,154,501 1,276,339 15,635,082 16,654 76,471 45,607,191 This refers to amounts arising from business combinations, of which R$15,640,394 is of GVTPart., including goodwill (Note 3) and R$966 of TGLog. b) Breakdown of Goodwill Company Consolidated Ajato Telecomunicação Ltda. 149 149 Spanish e Figueira (merged with TDBH) (1) - 212,058 Santo Genovese Participações Ltda. (2) 71,892 71,892 Telefônica Televisão Participações S.A. (3) 780,693 780,693 Vivo Participações S. A. (4) 9,160,488 9,160,488 GVT Participações S. A. (5) 12,837,141 12,837,141 Total 22,850,363 23,062,421 (1) Goodwill from partial spin-off of “Spanish and Figueira”, which was reversed to the Company upon merger with Telefônica Data Brasil Holding (TDBH) in 2006. (2) Goodwill generated from the acquisition of equity control in Santo Genovese Participações (parent company of Atrium Telecomunicações), in 2004. (3) Goodwill generated from the acquisition of Telefônica Televisão Participações (formerly Navytree) merged in 2008. (4) Goodwill generated from the acquisition/merger of Vivo Participações in 2011. (5) Goodwill generated from the acquisition of GVT Participações in 2015 (Note 3). Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) 14) PERSONNEL, SOCIAL CHARGES AND BENEFITS Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Salaries and wages 70,719 27,512 71,707 58,201 Social charges and benefits 507,984 265,100 518,160 383,834 Profit sharing 181,162 205,124 185,110 232,404 Share-based payment plans (Note 31) 36,237 39,898 36,460 39,987 Other compensation 123 2,197 123 4,228 Total 796,225 539,831 811,560 718,654 Circulante 763,654 520,023 778,904 698,846 Non-current 32,571 19,808 32,656 19,808 15) TRADE ACCOUNTS PAYABLE Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Sundry suppliers 5,958,787 6,374,471 6,286,971 7,438,202 Amounts payable 294,643 148,793 294,643 165,648 Interconnection / interlink 420,441 421,650 420,441 520,816 Related parties (Note 29) 528,201 552,033 460,976 316,311 Total 7,202,072 7,496,947 7,463,031 8,440,977 Current 7,128,441 7,496,947 7,389,400 8,373,235 Non-current 73,631 - 73,631 67,742 The amount recorded as non-current refers to the judicial proceeding filed against SMP operators in which GVT claims the reduction of VU-M amount. On October 15, 2007, GVT obtained an injunction for depositing with the courts the difference between R$0.2899 of R$0.3899 per minute of VC1 calls and the amount effectively charged by SMP operators. The amounts of such deposits are recognized in assets as “Judicial deposits and garnishments”. 16) TAXES, CHARGES AND CONTRIBUTIONS Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Income taxes - 10,094 29,705 58,666 Income and social contribution taxes payable - 10,094 29,705 58,666 Indirect taxes 1,531,435 1,222,615 1,618,732 1,744,354 ICMS 1,010,760 904,637 1,046,065 1,186,818 PIS and COFINS 356,773 215,235 395,984 382,123 Fust and Funttel 86,972 35,881 86,976 86,317 ISS, CIDE and other taxes 76,930 66,862 89,707 89,096 Total 1,531,435 1,232,709 1,648,437 1,803,020 Current 1,472,735 1,175,293 1,562,065 1,716,002 Non-current 58,700 57,416 86,372 87,018 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) 17) DIVIDENDS AND INTEREST ON EQUITY (IOE) a) Dividends and Interest on Equity Receivable Breakdown: Company 09/30/16 12/31/15 AIX - 489 TData - 18,156 Total - 18,645 Changes: Company Consolidated Balance at 12/31/15 18,645 489 2015 supplementary dividends of TData 389,395 - 2015 Reversal of dividends approved by AIX (489) Interim dividends and interest on equity (net of IRRF) 360,000 - Receipt of dividends and interest on equity - Balance at 09/30/16 - - For the cash flow statement, interest on equity and dividends received from subsidiary are allocated to “Investment Activities.” b) Dividends and Interest on Equity Payable Breakdown: Company/Consolidated 09/30/16 12/31/15 Telefónica Internacional 806,832 455,371 Telefónica 971,553 471,238 SP Telecomunicações Participações 612,495 345,689 Telefónica Chile 1,707 964 Non-controlling shareholders 1,305,595 936,100 Total 3,698,182 2,209,362 Changes: Company/ Consolidated Balance at 12/31/15 2,209,362 2015 supplementary dividends 1,287,223 Interim dividends and interest on equity (net of IRRF) 1,332,800 Unclaimed dividends and interest on equity Payment of dividends and interest on equity IRRF on shareholders exempt/immune from interest on equity 5,451 Balance at 09/30/16 3,698,182 For the cash flow statement, interest on equity and dividends paid to shareholders are allocated to “Financing Activities.” Interest on equity and dividends not claimed by shareholders expire within 3 years from the initial payment date. Should dividends and interest on equity expire, these amounts are recorded in retained earnings for later distribution. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) At the Board meeting held on July 26, 2016, the Company informed its shareholders will start on December 13, 2016 the payment of dividends and interest on equity for the fiscal year 2015 as follows broken down: Dates Gross Amount Net Value Amount per Share (1) Nature Approval Credit Base Common Preferred (2) Total Common Preferred (2) Total Common Preferred (2) JSCP 09/18/15 09/30/15 46,481 100,519 147,000 39,509 85,441 124,950 0.069392 0.076332 JSCP 10/19/15 10/30/15 27,902 60,098 88,000 23,717 51,083 74,800 0.041541 0.045695 JSCP 11/19/15 11/30/15 74,510 160,490 235,000 63,334 136,417 199,750 0.110934 0.122027 JSCP 12/17/15 12/30/15 96,047 206,878 302,925 81,640 175,846 257,486 0.142998 0.157298 Dividends 04/28/16 04/28/16 407,017 880,206 1,287,223 407,017 880,206 1,287,223 0.714875 0.786362 Total 651,957 1,408,191 2,060,148 615,216 1,328,993 1,944,209 (1) Amounts calculated and shown net of income tax withheld at source (IRRF). (2) 10% higher than those attributed to common shares, according to article 7 of the Company's bylaws and clause II, paragraph 1 of Article 17 of Law No. 6.404 / 76. As provided for in Articles 27 and 28 of the Company's Bylaws, dividends and interest on equity shown in the above table were imputed to the mandatory minimum dividend for the year 2015 and approved at the General Shareholders Meeting held on April 28, 2016. 18) PROVISIONS AND CONTINGENCIES The Company and its subsidiaries are parties to legal and administrative proceedings of labor, tax and civil nature filed in different courts. The Management of the Company and its subsidiaries, based on the opinion of legal counsel, recognized provisions for those cases which an unfavorable outcome is considered probable. Breakdown of changes in provisions for cases which an unfavorable outcome is probable, in addition to contingent liabilities and provisions for dismantling, are as follows: Company Provisions for contingencies Labor Tax Civil and regulatory Contingent liabilities (PPA) (1) Provision for decommissioning (2) Total Balances at 12/31/14 1,013,126 2,379,898 1,197,471 277,608 246,929 5,115,032 Inflows (income) 331,397 40,621 577,208 - - 949,226 Inflows (except income) - 109,665 - - 51,795 161,460 Write-offs due to payment (77,287) (267,532) - - (609,878) Write-offs due to reversal (income) (55) (186,970) (10,558) (8,367) (265,167) Monetary restatement 83,978 149,803 141,829 17,507 - 393,117 Balances at 09/30/15 1,104,225 2,602,645 1,462,006 284,557 290,357 5,743,790 Inflows (income) 96,064 25,317 192,579 - - 313,960 Inflows (except income) - 272,187 272,187 Write-offs due to payment (965) (79,965) - - (154,801) Write-offs due to reversal (income) - (66,630) (4,175) (263,793) (352,734) Monetary restatement 32,210 57,927 52,768 6,601 - 149,506 Balances at 12/31/15 1,140,492 2,684,924 1,560,758 286,983 298,751 5,971,908 Inflows (income) 381,911 120,385 609,417 7,835 - 1,119,548 Inflows (except income) - 100,314 7,360 - 30,983 138,657 Write-offs due to payment (135,888) (379,000) - - (804,743) Write-offs due to reversal (income) (41,428) (286,758) (13,733) (1,766) (407,863) Monetary restatement 115,190 231,246 238,129 42,068 15,940 642,573 Incorpotation (note 1c) 35,236 14,597 97,985 555,486 89,541 792,845 Balances at 09/30/16 1,318,796 2,974,150 1,847,891 878,639 433,449 7,452,925 At 09/30/16 Current 171,086 - 934,217 - - 1,105,303 Non-current 1,147,710 2,974,150 913,674 878,639 433,449 6,347,622 At 12/31/15 Current 121,562 - 772,507 - - 894,069 Non-current 1,018,930 2,684,924 788,251 286,983 298,751 5,077,839 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Consolidated Provisions for contingencies Labor Tax Civil and regulatory Contingent liabilities (PPA) (1) Provision for decommissioning (2) Total Balances at 12/31/14 1,013,126 2,396,041 1,197,471 277,608 251,684 5,135,930 Inflows (income) 337,938 40,621 584,634 21,964 - 985,157 Inflows (except income) - 109,665 - - 57,057 166,722 Write-offs due to payment (76,869) (289,930) - - (647,175) Write-offs due to reversal (income) (55) (164,997) (10,558) (8,367) (232,225) Monetary restatement 83,977 152,524 141,830 29,559 5,678 413,568 Business combination 15,739 2,834 80,377 437,660 85,562 622,172 Balances at 09/30/15 1,122,156 2,624,761 1,549,385 756,233 391,614 6,444,149 Inflows (income) 118,181 25,584 194,692 1,347 - 339,804 Inflows (except income) - 28,393 - - 274,117 302,510 Write-offs due to payment (1,382) (92,986) - - (173,155) Write-offs due to reversal (income) - (53,175) (4,175) (263,794) (350,817) Monetary restatement 32,235 58,835 55,135 15,489 3,484 165,178 Business combination 2,039 - - 74,988 - 77,027 Balances at 12/31/15 1,166,151 2,736,191 1,653,051 843,882 405,421 6,804,696 Inflows (income) 404,150 120,392 628,137 13,163 - 1,165,842 Inflows (except income) - 100,314 7,360 - 30,983 138,657 Write-offs due to payment (148,299) (390,404) - - (828,958) Write-offs due to reversal (income) (43,203) (288,484) (20,101) (14,140) (435,493) Monetary restatement 117,020 228,498 239,330 41,695 15,939 642,482 Balances at 09/30/16 1,327,501 2,993,893 1,848,990 878,639 438,203 7,487,226 At 09/30/16 Current 171,086 - 934,217 - - 1,105,303 Non-current 1,156,415 2,993,893 914,773 878,639 438,203 6,381,923 At 12/31/15 Current 128,652 - 785,725 - - 914,377 Non-current 1,037,499 2,736,191 867,326 843,882 405,421 5,890,319 These refer to contingent liabilities arising from Purchase Price Allocation (PPA) generated in the acquisition of the controlling interest of Vivo Participações in 2011 and of GVTPart. (note 3). These refer to costs to be incurred to return sites used for installing towers, equipment and buildings to their owners, in the same condition as when the original lease agreement was signed. These refer to amounts arising from business combinations, of which R$697,160 is for GVTPart. (note 3) and R$2,039 for TGLog. 18.1) Labor Provisions and Contingencies Amounts involved Company Consolidated Nature/Degree of Risk 09/30/16 12/31/15 09/30/16 12/31/15 Probable provisions 1,318,796 1,140,492 1,327,501 1,166,151 Possible contingencies 309,314 226,731 324,549 340,643 Labor provisions and contingencies involve labor claims filed by former employees and employees at outsourced (the latter alleging subsidiary or joint liability) claiming for, among other issues, overtime, salary equalization, post-retirement benefits, allowance for health hazard and risk premium, and matters relating to outsourcing. The Company is also a defendant in labor claims filed by retired former employees who are covered by the Retired Employees Medical Assistance Plan (“PAMA”), who among other things are demanding the cancellation of amendments to this plan. Most of these claims await a decision by the Regional Labor Court of São Paulo and the Superior Labor Court. Based on the opinion of its legal counsel and recent decisions of the courts, management considers the risk of loss in these cases as possible. No amount has been allocated for these claims, since is not possible to estimate the cost to the Company in the event of loss. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Additionally, the Company is party to Public Civil Actions filed by the Labor Public Prosecutor’s Office, mainly in relation to the determination that the Company must cease the engagement of intermediaries to carry out its core activities. No amounts were allocated to the possible degree of risk in these Public Civil Actions in the above table, since at this stage of the proceedings it is not possible to estimate the cost to the Company in the event of loss. 18.2) Tax Provisions and Contingencies Amounts involved Company Consolidated Nature/Degree of Risk 09/30/16 12/31/15 09/30/16 12/31/15 Probable provisions 2,974,150 2,684,924 2,993,893 2,736,191 Federal 2,802,993 2,539,050 2,822,736 2,559,770 State 141,803 127,505 141,803 156,444 Municipal 29,354 18,369 29,354 19,977 Possible contingencies 29,984,410 23,790,290 30,482,076 26,620,066 Federal 6,700,960 5,164,158 6,715,243 5,908,994 State 14,727,618 11,317,423 15,106,095 12,921,976 Municipal 844,486 730,030 844,802 769,113 ANATEL 7,711,346 6,578,679 7,815,936 7,019,983 Probable tax contingencies Federal Taxes The Company and/or its subsidiaries are parties to administrative and judicial proceedings relating to: (i) statements of dissatisfaction resulting from failure to approve requests for compensation and refund request; (ii) social contributions on alleged failure to withhold 11% of the value of invoices received from service providers hired through transfer of labor; (iii) CIDE levied on the remittance of amounts abroad related to technical and administrative assistance and similar services, as well as royalties; (iv) failure to include costs of interconnection and industrial use of dedicated lines in the calculation base for FUST and FUNTTEL; (v) contributions to the Empresa Brasileira de Comunicação created by Law No. 11.652/08; (vi) Fistel (TFI and TFF) charges on mobile stations; (vii) withholding tax (IRRF) on interest on equity; (viii) Public Charge for Management of Numbering Resources (PPNUM) applied by ANATEL, under Resolution No. 451/06; (ix) Social Investment Fund (FINSOCIAL) offset amounts; (x) failure to withhold social contribution on services provided, for compensation, salaries and other contribution salaries; (xi) COFINS, which is payable on the adoption of turnover as a basis of calculation, without accounting for financial income; and (xii) additional charged to the PIS and COFINS calculation base, and on the COFINS rate, as required by Law No. 9.718/98. At September 30, 2016, consolidated provisions totaled R$2,822,736 (R$2,559,770 at December 31, 2015). State Taxes The Company and/or its subsidiaries are parties to administrative and judicial proceedings referring to: (i) disallowance of ICMS credits; (ii) telecommunications services not subject to ICMS; (iii) disallowance of ICMS on tax incentives; (iv) disallowance of ICMS credit referring to Agreement 39; (v) ICMS on co-billing; (vi) rate difference of ICMS; and (vii) ICMS on rent of infrastructure necessary for internet (data) services. At September 30, 2016, consolidated provisions totaled R$141,803 (R$156,444 at December 31, 2015). Municipal Taxes The Company and/or its subsidiaries are parties to various municipal tax proceedings, at the judicial level, referring to: (i) Property tax (IPTU); (ii) Services tax (ISS) on equipment leasing services, non-core activities and supplementary activities; (iii) surveillance, control and monitoring fee (“TVCF”); and (iv) withholding of ISS on contractors’ services. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) At September 30, 2016, consolidated provisions totaled R$29,354 (R$19,977 at December 31, 2015). Possible tax contingencies Management and its legal counsel understand that losses are possible in the following federal, state, municipal and ANATEL proceedings: Federal Taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the federal level, which are awaiting decisions in different court levels. The most important of these proceedings are: (i) statements of dissatisfaction resulting from failure to approve requests for compensation submitted by the Company; (ii) INSS (social security contribution) on compensation payment for salary losses arising from the “ Plano Verão ” and the “ Plano Bresser ”, SAT, social security amounts owed to third parties (INCRA and SEBRAE), supply of meals to employees, withholding of 11% (assignment of labor); (iii) IRRF on the funds remittance abroad related to technical services and to administrative support and similar services, etc., and royalties; (iv) PIS levied on roaming; (v) CPMF levied on operations resulting from technical cooperation agreement with the National Treasury Department (“STN”) (offsetting through the Integrated System of Federal Government Financial Administration - SIAFI) and on foreign exchange contracts required by the Central Bank of Brazil; (vi) IRPJ and CSLL related to deductions of revenues from provision reversals; (vii) IRPJ and CSLL – disallowance of costs and sundry expenses not evidenced; (viii) deduction of COFINS on swap operation losses; (ix) PIS and COFINS accrual basis versus cash basis; (x) IRPJ FINOR, FINAN and FUNRES; (xi) IRPJ on derivatives transactions; (xii) IRPJ and CSLL, disallowance of expenses on goodwill paid for the acquisition of Celular CRT S.A. and the privatization process and corporate restructuring of Vivo S.A., and for the takeovers of Navytree, TDBH and GVTPart.; (xiii) ex-tariff, cancellation of the benefits under CAMEX Resolution No. 6, increase in the import duty from 4% to 28%; (xiv) IPI levied on shipment of fixed access units from the Company's establishment; (xv) PIS and COFINS levied on value-added services and monthly subscription services; (xvi) INSS on Stock Options – requirement of social security contributions on amounts paid to employees under the stock option plan; (xvii) IOF – required on loan transactions, inter-company loans and credit transactions; and (xiii) Contribution in support of broadcasting (EBC). At September 30, 2016, consolidated amounts involved totaled R$6,715,243 (R$5,908,994 at December 31, 2015). State Taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the state level, which are awaiting decisions in different court levels. The most important of these proceedings are: (i) tax on the supply of facilities, utility and convenience services and leasing of Speedy modems; (ii) international calls (DDI); (iii) ICMS credit reversal on obtaining goods for the fixed assets and collection of ICMS on interstate transfer of fixed assets goods between branches; (iv) reversal extemporaneous ICMS credits; (v) services provided outside São Paulo state with payment of ICMS to the State of São Paulo; (vi) co-billing; (vii) tax substitution based on fictitious tax basis (tax guideline); (viii) use of credits from electricity purchases; (ix) core activities, value-added and supplementary services (Agreement 69/98); (x) tax credits for challenges/opposition referring to telecommunications services not provided or charged in error (Agreement 39/01); (xi) goods shipped at values below purchase price (unconditional discounts); (xii) deferred collection of ICMS on interconnection (Declaration of Transit and Services Provided - DETRAF); (xiii) credits from tax benefits granted by other federal bodies; (xiv) disallowance of tax incentives related to cultural projects; (xv) transfer of assets between own establishments; (xvi) credits for tax on communication services used in providing services of the same nature; (xvii) cards donation for pre-paid service activation; (xviii) reversal of credit arising from free lease transactions, in transfer of networks (uses by the Company itself and exemption for public bodies); (xix) Detraf fine; (xx) ICMS on own consumption; (xxi) ICMS on exemption of public bodies; (xxii) issue of tax receipts with negative ICMS values due to granting of conditional discounts; (xxiii) rewriting of tax ledger without advance authorization from tax authorities; (xxiv) ICMS on monthly subscription; and (xxv) tax on unmeasured services. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) At September 30, 2016, consolidated amounts involved totaled R$15,106,095 (R$12,921,976 at December 31, 2015). Municipal Taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the municipal level, which are awaiting decisions in different court levels. The most important of these proceedings are: (i) ISS on non-core activity, value-added and supplementary services; (ii) ISS withholding at source; (iii) IPTU; (iv) land use tax; (v) various municipal charges; (vi) charge for use of mobile network and lease of infrastructure; (vii) advertising services; (viii) services provided by third parties; (ix) advisory services in corporate management provided by Telefónica International; (x) ISS on calls identification and mobile phone licensing services; and (xi) ISS on full-time services, provisions, returns and cancelled tax receipts. At September 30, 2016, consolidated amounts involved totaled R$844,802 (R$769,113 at December 31, 2015). ANATEL Universal Telecommunications Services Fund (“FUST”) Injunctions for recognition of the right not to include charges for interconnection and industrial use of dedicated lines (EILD) in the calculation base for FUST, as provided for under Precedent No. 7, of December 15, 2005, for non-compliance with the provisions of Article 6, sole paragraph, of Law No. 9.998/00, awaiting a decision in the Superior Courts. Various delinquency notices were issued by ANATEL in the administrative level to collect charges on interconnections, EILD and other revenues not earned from the provision of telecommunication services. At September 30, 2016, consolidated amounts involved totaled R$4,088,178 (R$3,647,291 at December 31, 2015). Fund for Technological Development of Telecommunications (“FUNTTEL”) The Company and/or its subsidiaries are parties to administrative and judicial proceedings, awaiting a decision in the Superior Courts. These proceedings concern the collection of a contribution to FUNTTEL on other revenues (not from telecommunications), and income and expenses transferred to other operators (interconnection). At September 30, 2016, consolidated amounts involved totaled R$1,084,181 (R$911,836 at December 31, 2015). Telecommunications Inspection Fund (“FISTEL”) ANATEL collects TFI in the event of extension of the validity periods of licenses to use telephone exchanges for fixed switched telephone services and of the right to use radiofrequencies for personal mobile phone services. This collection is based on ANATEL’s understanding that such extensions trigger a liability to TFI. The Company understands that this collection is improper, and is challenging the charge in court. At September 30, 2016, consolidated amounts involved totaled R$2,637,650 (R$2,455,229 at December 31, 2015), excluding the corresponding court deposits Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Public Charge for Management of Numbering Resources (“PPNUM”) The Company, along with other mobile operators in Brazil, has filed a challenge to the collection of PPNUM by ANATEL, which is in the nature of a charge. The Company made a judicial deposit referring to the amounts due. On April 23, 2009 the court ruled in favor of the operators, and the case is now awaiting judgment in the court of appeal. At September 30, 2016, consolidated amounts involved totaled R$5,927 (R$5,627 at December 31, 2015). 18.3) Civil and Regulatory Provisions and Contingencies Amounts involved Company Consolidated Nature/Degree of Risk 09/30/16 12/31/15 09/30/16 12/31/15 Probable provisions 1,847,891 1,560,758 1,848,990 1,653,051 Civil 1,065,236 965,730 1,066,335 1,010,356 Regulatory 782,655 595,028 782,655 642,695 Possible contingencies 7,756,266 6,020,956 7,757,609 6,297,944 Civil 2,959,411 2,488,761 2,960,754 2,581,838 Regulatory 4,796,855 3,532,195 4,796,855 3,716,106 Provisions for probable civil contingencies · The Company and/or its subsidiaries are parties to proceedings involving rights to the supplementary amounts from shares calculated on network expansion plans since 1996 (share supplement proceedings). These proceedings are at different stages: 1st level court, court of justice and superior court of justice. At September 30, 2016, consolidated provisions totaled R$243,664 (R$190,004 at December 31, 2015). · The Company and/or its subsidiaries are parties to various civil proceedings related to consumers at the administrative and judicial level, referring to failure to supply services and/or products sold. At September 30, 2016, consolidated provisions totaled R$424,849 (R$435,782 at December 31, 2015). · The Company and/or its subsidiaries are parties to various civil proceedings of non-consumer at administrative and judicial level, all arising in the ordinary course of business. At September 30, 2016, consolidated provisions totaled R$397,822 (R$384,570 at December 31, 2015). Provisions for probable regulatory contingencies The Company is party to administrative proceedings against ANATEL, filed based on alleged failure to meet sector regulations, and to judicial proceedings to discuss sanctions applied by ANATEL at the administrative level. At September 30, 2016, consolidated provisions totaled R$782,655 (R$642,695 at December 31, 2015). Possible civil contingencies Management and its legal counsel understand that losses are possible in the following civil proceedings: Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) · A Public Civil Action involving the Company related to the Community Telephone Plan (“PCT”), on possible rights to indemnify acquirers of expansion plans and did not receive shares in return for its financial investments, in the municipality of Mogi das Cruzes. The total consolidated amount approximates to R$478,713 at September 30, 2016 (R$421,085 at December 31, 2015). The Court of Justice of São Paulo (“TJSP”) overturned the decision and judged the case inadmissible. The Mogi das Cruzes Municipal Telephony Association (“plaintiff” or “Association”) filed a special appeal against the decision of the TJSP. On December 7, 2015, the Association’s appeal was turned down by the Superior Court of Justice. The Association has sought an Amendment of Judgment which were not known by the Superior Court on March 17, 2016. On April 15, 2016, transitioned decision became final, not allowing more resources. Thus, this process is in the final phase. · A Class Action filed by the Association of Participants in SISTEL (“ASTEL”) in the State of São Paulo, challenging changes made in the Company’s Retired Employees’ Medical Assistance Plan (“PAMA”) and, briefly summarized, claim for the reestablishment of the prior status quo ante. The process is still in the appeal stage, waiting for Interlocutory Appeal judgment filed by Company against admissibility decision of the special and extraordinary appeals filed in the face as the 2nd degree decision, which reversed the dismissal sentence. The value is inestimable and the requests illiquid for its unenforceability, considering that involves returning the conditions of the previous plan. · Civil PublicActions filed by ASTEL in the State of São Paulo and by the National Federation of Associations of Retired Employees, Pensioners and Members of Pension Funds in the Telecommunications Sector (“FENAPAS”), both against Sistel, the Company and other operators, in order to annul the spin-off of a PBS private pension plan, alleging, in brief, the “ dismantling of the Sistel Foundation’s supplementary pension system ”, which had originated a number of specific minor PBS plans mirroring, corresponding to allocation of funds arising from a technical surplus and tax contingency existing at the time of the spin-off.The amount cannot be estimated and the claims are gross because they are unenforceable, given that they involve a return to the spun-off assets of Sistel consisting of the telecommunications operators belonging to the former Telebrás System. · The São Paulo State Prosecutor’s Office (“SPSPO”) filed a public civil action claiming indemnity for moral and material damage suffered by all users of telecommunications services from 2004 to 2009 due to the poor quality of service and failures in the communications system. The SPSPO suggested that a fine of R$1 billion should be imposed. The decision handed down on April 20, 2010 was for an indemnity to be paid for damage suffered by all users registering as parties to the action. Company filed an appeal that on April,13, 2015 was judged, and by unanimous vote retired the first degree sentence to reject the demand. The prosecution appealed against the judgment of the Appeal, filed a special and extraordinary appeal. Present counterarguments to the special and extraordinary appeals. The special and extraordinary appeals were not admitted, awaiting intimation about possible an appeal by prosecutors. Alternatively, if the number users registering within a year were not compatible with the extent of the damage caused, the judge determined an amount of R$60 million to be deposited in the Special Expense Fund to Indemnify Damage to Collective Interests. It is not possible to estimate the number of consumers that may apply for individual registration, or the amounts that they may claimed. The parties have appealed. The effects of the sentence are suspended. No value has been assigned in the above table on the possible risk from this public civil action because, at present, it is not possible to estimate the cost to the Company in the event of loss, and it is equally not possible to set up a provision. On April 13, 2015, the Company’s appeal was judged, and the court unanimously overturned the lower court’s conviction of the Company to pay the moral and material damage supposedly suffered by all the consumers affected by the “problems” in the services provided. The Prosecutor’s Office filed a special and extraordinary appeal and we have filed counterarguments. · The Company is a party to civil proceedings in various levels, in which individual users, consumer rights associations or Consumer Protection and Defense Program (“PROCON”) are making demands related to Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) services supplied, and to other cases involving miscellaneous issues in the normal course of business. At September 30, 2016, consolidated provisions totaled R$2,466,491 (R$2,146,850 at December 31, 2015). · TGLog is a party to a civil execution action in the 3 rd Civil Court of Barueri (SP) alleging lack of payment of trade bills for transportation services. TGLog’s defense is that it made legitimate deductions from the trade bills for breaches of contract and losses caused by damage to its customers' goods transported by the plaintiff, which is also the subject of another lawsuit. At September 30, 2016, the amount was R$1,343 (R$1,022 at December 31, 2015). · The Company has received tax assessment notices related to noncompliance with the Customer Service Decree ("SAC"). We are currently litigating some actions (administrative and judicial proceedings). At September 30, 2016 the consolidated amount was R$14,207 (R$12,881 at December 31, 2015). · Intelectual Property: On November 20, 2001, Lune Projetos Especiais Telecomunicação Comércio e Ind. Ltda (“Lune”), a Brazilian company, filed an action against 23 telecommunications operators of mobile services, claiming to own the patent for caller identifier and the "Bina". The purpose of that lawsuit was to interrupt provision of such service by operators of mobile services and to seek indemnification equivalent to the amount paid by consumers for using the service. The court issued an unfavorable judgment determining that the Company should refrain from selling mobile phones with caller identifier service ("Bina"), subject to daily fine of R$10,000.00 in case of noncompliance. In addition, the Company must pay indemnification for royalties to be calculated in settlement All parties filed motions for clarification and Lunes' sought injunctive relief as appropriate at this stage of the proceedings. Lunes filed an interlocutory appeal in relation to this decision, which granted suspensive effect to the injunctive relief and suspended the effects of the unfavorable decision until final judgment of the Appeal. that was approved on June, 30, 2016 by the 4th Chamber of the Court of Justice of the Federal District, to annul the first instance decision and refer the case to the first instance to perform a new skill pending trial. The extent of any liability that may arise from this claim cannot be determined at this point in time. · The Company and other wireless telecommunications operators, are defendants in several lawsuits filed by public prosecutors and consumer protection associations challenging imposition of a period in which prepaid minutes may be used. The complainants claim that prepaid minutes should not expire after a specific period of time. Contradictory decisions have been made by the courts, although we believe that our criteria for imposing a period determination comply with ANATEL regulations. Based on the opinion of our legal advisors, we understand the probability of the class actions having an unfavorable outcome is remote. Possible Regulatory contingencies Management and its legal advisors understand that the chances of losing the following cases involving regulatory matters may be rated 'possible': · The Company is party to administrative proceedings filed by ANATEL alleging noncompliance with the obligations set forth in industry regulations, as well as legal claims which discuss the sanctions applied by ANATEL at the administrative sphere. At September 30, 2016, the consolidated amount was R$ 4,796,855 (R$3,716,106 for the Company at December 31, 2015). · Administrative and judicial proceedings discussing payment of 2% charge on interconnection services revenue arising from the extension of right of use of SMP related radio frequencies. Under clause 1.7 of the authorization term that grant right of use of SMP related radio frequencies, the extension of right of use of such frequencies entails payment every two years, during the extension period (15 years) of a 2% charge calculated on net revenues from the service provider’s Basic and Alternative Plans of the service company, determined in the year before that of payment. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) However, ANATEL determined that in addition to revenues from Service Plans, the charge corresponding to 2% should also be levied on interconnection revenues and other operating revenues, which is not stipulated in clause 1.7 of referred Authorization Term. Based on the provisions of the Authorization Term, the interconnection services revenues should not be included in the calculation of the 2% charge for radiofrequency use right extension, the Company filed administrative and legal proceedings challenging these charged, based on ANATEL’s position. 18.4) Guarantees The Company and its subsidiaries provided guarantees for tax, civil and labor proceedings, as follows: Consolidated 09/30/16 12/31/15 Property and equipment Judicial deposits and garnishments Letters of guarantee Property and equipment Judicial deposits and garnishments Letters of guarantee Civil, labor and tax 200,794 6,217,639 2,441,759 163,802 5,753,463 2,750,864 Total 200,794 6,217,639 2,441,759 163,802 5,753,463 2,750,864 At September 30, 2016, in addition to the guarantees presented above, the Company and its subsidiaries had amounts under short-term investment frozen by courts (except for loan-related investments) in the consolidated amount of R$62,754 (R$71,059 at December 31, 2015). 19) DEFERRED REVENUES Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Services and goods (1) 419,586 466,943 419,586 466,943 Disposal of PP&E (2) 227,719 87,906 227,719 87,906 Activation revenue (3) 55,648 70,507 56,743 72,737 Customer loyalty program (4) 56,683 95,893 56,683 95,893 Government grants (5) 136,923 133,099 136,923 133,099 Donations of equipment (6) 8,088 8,281 8,088 8,281 Other revenues (7) 83,442 58,935 84,071 58,935 Total 988,089 921,564 989,813 923,794 Current 440,069 562,601 441,793 564,557 Non-current 548,020 358,963 548,020 359,237 This refers to the balances of revenues from recharging prepaid services and multi-element operations, which are recognized in income as services are provided to customers. It includes the amount of the agreement the Company entered into for industrial use of its mobile network by a different SMP operator in Regions I, II and III of the general authorizations plan (“ PGA” ), which is intended solely to the rendering of SMP services by the operator for its customers. This refers to the net balances of the residual values from sale of non- strategic towers and rooftops, which will be transferred to income as the conditions for recognition are fulfilled. This refers to the deferred activation revenue (fixed) recognized in income over the estimated period in which a customer remains in the base. This refers to points earned under the Company's loyalty program, which enables customers to accumulate points by paying bills referring to use of services offered. The balance represents the Company's estimate of customers’ exchanging points for goods and / or services in the future. This refers to: i) government subsidy arising from funds obtained from BNDES credit lines to be used in the acquisition of domestic equipment, have been amortized over the useful life cycle of the equipment; and ii) subsidies arising from projects related to state taxes, which are being amortized over the contractual period. This refers to the balances of network equipment donated by suppliers, which are amortized over their useful life cycles. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) This Includes amount of the reimbursement process of unemployment costs of radio frequency sub-bands 2.500MHz to 2.690MHz due to the deactivation of the Multichannel Multipoint Distribution Service (MMDS). 20) LOANS, FINANCING, DEBENTURES, FINANCIAL LEASE AND CONTINGENT CONSIDERATION a) Loans, Financing, Financial Lease and Contingent Consideration Company Information as of September 30, 2016 09/30/16 12/31/15 Currency Annual interest rate Maturity Current Non-current Total Current Non-current Total Local currency 1,136,122 2,851,831 3,987,953 1,619,342 1,651,714 3,271,056 Loans and financing - Financial Institutions (20.a.1) 716,213 2,161,684 2,877,897 473,807 1,034,754 1,508,561 Financing – BNDES FINEM - Contract 11.2.0814.1 URTJLP TJLP+ 0 a 4.08% 7/15/2019 352,315 660,045 1,012,360 328,768 898,735 1,227,503 Financing – BNDES FINEM - Contract 08.2.1073.1 URTJLP TJLP+ 2,05% a 2,95% 7/15/2017 43,811 - 43,811 - - - Financing – BNDES FINEM - Contract 11.2.0963.1 URTJLP TJLP+ 0 a 3,38% 8/15/2020 182,087 523,681 705,768 - - - Financing – BNDES FINEM - Contract 11.2.0963.1 R$ 5.00% 11/15/2019 14,688 31,619 46,307 - - - Financing – BNDES FINEM - Contract 14.2.1192.1 URTJLP TJLP+ 0 a 3,12% 1/15/2023 7,591 406,120 413,711 - - - Financing – BNDES FINEM - Contract 14.2.1192.1 R$ 4,00% a 6,00% 1/15/2023 11,488 142,289 153,777 - - - Financing – BNDES FINEM - Contract 14.2.1192.1 R$ Selic Acum. D-2 + 2,32% 1/15/2023 1,495 292,454 293,949 - - - Financing – BNDES PSI R$ 2,5% a 5,5% 1/15/2023 89,800 68,864 158,664 90,779 136,019 226,798 Financing – BNDES PSI R$ TJLP+ 5,7% a 9,00% 4/15/2016 - - - 221 - 221 Financing – BNB R$ 7,06% a 10% 8/18/2022 12,938 36,612 49,550 54,039 - 54,039 Financing – Suppliers (20.a.2) R$ 108% do CDI 10/22/2016 383,014 - 383,014 1,113,244 - 1,113,244 Financial lease (20.a.3) R$ IPCA e IGP-M 8/31/2033 36,895 285,356 322,251 32,291 239,239 271,530 Contingent Consideration (20.a.4) R$ Selic - 404,791 404,791 - 377,721 377,721 Foreign Currency 478,683 843,472 1,322,155 191,695 1,490,273 1,681,968 Loans and financing - Financial Institutions (20.a.1) 478,683 843,472 1,322,155 191,695 1,490,273 1,681,968 Financing – BNDES FINEM - Contract 11.2.0814.1 UMBND (2) ECM + 2.38% 7/15/2019 135,654 260,506 396,160 159,897 434,221 594,118 Resolution 4131 - Scotiabank e Bank of America US$ 2.05% e Libor + 2.00% 12/18/2017 343,029 582,966 925,995 31,798 1,056,052 1,087,850 Total 1,614,805 3,695,303 5,310,108 1,811,037 3,141,987 4,953,024 Consolidated Information as of September 30, 2016 09/30/16 12/31/15 Currency Annual interest rate Maturity Current Non-current Total Current Non-current Total Local currency 1,136,122 2,851,831 3,987,953 2,030,372 2,964,236 4,994,608 Loans and financing - Financial Institutions (20.a.1) 716,213 2,161,684 2,877,897 765,601 2,325,920 3,091,521 Financing – BNDES FINEM - Contract 11.2.0814.1 URTJLP TJLP+ 0 a 4.08% 7/15/2019 352,315 660,045 1,012,360 328,768 898,735 1,227,503 Financing – BNDES FINEM - Contract 08.2.1073.1 R$ IPCA + 2.95% + TR 7/15/2016 - - - 30,722 - 30,722 Financing – BNDES FINEM - Contract 08.2.1073.1 URTJLP TJLP+ 2.05% a 2.95% 7/15/2017 43,811 - 43,811 57,916 28,796 86,712 Financing – BNDES FINEM - Contract 11.2.0963.1 URTJLP TJLP+ 0 a 3.38% 8/15/2020 182,087 523,681 705,768 180,206 648,361 828,567 Financing – BNDES FINEM - Contract 11.2.0963.1 R$ 5.00% 11/15/2019 14,688 31,619 46,307 14,718 42,564 57,282 Financing – BNDES FINEM - Contract 14.2.1192.1 URTJLP TJLP+ 0 a 3.12% 1/15/2023 7,591 406,120 413,711 4,112 262,383 266,495 Financing – BNDES FINEM - Contract 14.2.1192.1 R$ 4.00% a 6.00% 1/15/2023 11,488 142,289 153,777 511 120,051 120,562 Financing – BNDES FINEM - Contract 14.2.1192.1 R$ Selic Acum. D-2 + 2.32% 1/15/2023 1,495 292,454 293,949 710 146,815 147,525 Financing – BNDES PSI R$ 2.5% a 5.5% 1/15/2023 89,800 68,864 158,664 90,779 136,019 226,798 Financing – BNDES PSI R$ TJLP+ 5.7% a 9.00% 4/15/2016 - - - 221 - 221 Financing – BNB R$ 7.06% a 10% 8/18/2022 12,938 36,612 49,550 56,938 42,196 99,134 Financing – Suppliers (20.a.2) R$ 108% do CDI 10/22/2016 383,014 - 383,014 1,228,682 - 1,228,682 Financial lease (20.a.3) R$ IPCA e IGP-M 8/31/2033 36,895 285,356 322,251 36,089 260,595 296,684 Contingent Consideration (20.a.4) R$ Selic - 404,791 404,791 - 377,721 377,721 Foreign Currency 478,683 843,472 1,322,155 191,695 1,490,273 1,681,968 Loans and financing - Financial Institutions (20.a.1) 478,683 843,472 1,322,155 191,695 1,490,273 1,681,968 Financing – BNDES FINEM - Contract 11.2.0814.1 UMBND (2) ECM + 2.38% 7/15/2019 135,654 260,506 396,160 159,897 434,221 594,118 Resolution 4131 - Scotiabank e Bank of America US$ 2.05% e Libor + 2.00% 12/18/2017 343,029 582,966 925,995 31,798 1,056,052 1,087,850 Total 1,614,805 3,695,303 5,310,108 2,222,067 4,454,509 6,676,576 (1) URTJLP - Long-Term Interest Rate Reference Unit used by BNDES as contractual currency for loans. (2) UMBND - Monetary unit based on a basket of currencies used by BNDES as contractual currency for loans based on funding obtained in a foreign currency. (3) ECM - rate announced by BNDES each quarter for currency-basket charges. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) 20.a.1) Loans and Financing Brazilian Development Bank ("BNDES") BNDES - FINEM · Contract 11.2.0814.1: On October 14, 2011, credit facilities were approved amounted of R$3,031,110, adjusted to R$2,152,098 in 2013, with rates of: (i) TJLP + 4.08% p.a.; and (ii) UMBND + 2.38% p.a., maturating in 8 years, with a grace period expiring on July 15, 2014. After a grace period, interest and amortization of principal will be paid in 60 consecutive monthly installments. The total amount of these funds have been withdrawn by the Company and used in investments in expansion and improvement the current network, implementation of the infrastructure required for new technologies from 2011 to 2013, and construction of a data center in the city of Tamboré (SP) and social projects. · Contract 08.2.1073.1: On December 12, 2008, credit facilities were approved amounted to R$615,909, with rates of: (i) IPCA + 2.95 p.a. + TR, maturating in 8 years, with a grace period expiring on June 15, 2011. After a grace period, interest and amortization of principal will be paid in 6 consecutive monthly installments, being settled on July 15, 2016; e (ii) TJLP + 2.05 to 2.95 p.a., maturating in 9 years, with a grace period expiring on June 15, 2011. After a grace period, interest and amortization of principal will be paid in 72 consecutive monthly installments. The whole of this credit line has been drawn and the resources allocated to investments in products and domestic production services. After authorization from BNDES, in June 21, 2010 was the partial early settlement of this contract. The values presented in this regard the partial settlement held on July 15, 2010 more contractual and regular amortization that began on July 15, 2011. · Contract 11.2.0963.1: On November 9, 2011, credit facilities were approved in the amount of R$1,184,107, with rates of: (i) TJLP + 0 to 3.38% p.a., maturating in 9 years, with a grace period expiring on August 15, 2014. After a grace period, interest and amortization of principal will be paid in 72 consecutive monthly installments; and (ii) 5.00% p.a., maturating in 8 years, with a grace period expiring on August 15, 2014. After a grace period, interest and amortization of principal will be paid in 63 consecutive monthly installments. The Company made withdrawals relating to this agreement and the remaining R$45,490, was canceled on April 9, 2014. These funds were intended to complement the investment plan for the triennium 2011-2013, aimed at expanding the areas, modernization of telecommunications and internet services, and the launch of new services. · Contract 14.2.1192.1: On December 30, 2014, credit facilities were approved in the amount of R$1,000,293, with rates of: (i) TJLP + 0 to 3.12% p.a., (ii) 4.00% p.a., (iii) Selic + 2.32% p.a.,; and (vi) 6.00% p.a., maturating in 8 years, with a grace period will expire on January 15, 2018. After a maturating in 7 years, with a grace period will expire on January 15, 2017. After a grace period, interest and amortization of principal will be paid in 60 consecutive monthly installments grace period, interest and amortization of principal will be paid in 60 consecutive monthly installments. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) During 2015, there were two drafts concerning this contract in the amount of R$510,448. On July 8, 2016, there was a new drawing in the amount of R$289,786. These funds are intended for the investment plan for the triennium 2014-2016, aimed at expanding the areas. BNDES - PSI · Between 3 December 2009 and August 17, 2010, credit facilities were approved in the amount of up to R$319,927 (being released R$ 184,489 and the remaining balance of R$ 135,438 canceled), with rates of 4.5% and 5.5% p.a., maturating in 10 years, with a grace period expiring on February 15, 2012. After a grace period, interest and amortization of principal will be paid in 96 consecutive monthly installments. · Between November 24, 2010 and March 31, 2011, credit facilities were approved in the amount of R$29,066, with rates of (i) 5.5% p.a.; (ii) TJLP + 5.7% p.a.; and (iii) TJLP + 9.0% p.a., maturating in 5 years, with a grace period expiring on January 15, 2012. After a grace period, interest and amortization of principal will be paid in 48 consecutive monthly installments. On September 30, 2016, all lines had already been settled, and the last settlement occurred on April 15, 2016. · On December 28, 2010, credit facilities were approved in the amount of R$5,417, adjusted to R$2,262, with a rate of 5.5% p.a., maturating in 10 years, with a grace period expiring on January 15, 2013. After a grace period, interest and amortization of principal will be paid in 96 consecutive monthly installments. The whole of this credit line have been drawn by the Company. · On December 28, 2012, credit facilities were approved in the amount of R$353,483, adjusted to R$225,467, with rate of 2.5% p.a., maturating in 5 years, with a grace period expiring on January 15, 2015. After a grace period, interest and amortization of principal will be paid in 36 consecutive monthly installments. The whole of this credit line have been drawn by the Company · On August 1, 2013, credit facilities were approved in the amount of R$4,030, with a rate of 3.5% p.a., maturating in 5 years, with a grace period expiring on August 15, 2015. After a grace period, interest and amortization of principal will be paid in 36 consecutive monthly installments. The whole of this credit line have been drawn by the Company. Some financing agreements with the BNDES described above, have lower interest rates than those prevailing on the market. These operations fall within the scope of IAS 20 / CPC 7 and thus the subsidies granted by BNDES were adjusted to present value deferred in accordance with the useful life of the financed assets, resulting in a balance until September 30, 2016 R$45,057 (R$47,346 at December 31, 2015), note 19. Banco do Nordeste ("BNB") · On January 29, 2007 and October 30, 2008, the Company obtained credit facilities in the amount of R$247,240 and R$389,000, respectively, at an annual interest rate of 10%, for 8 years of maturity, with payment of interest charges and payment of principal in 78 and 72 installments, after a 2-year grace period. These credit facilities were fully withdrawn and the funds were used for investment projects to implement and expand cellular mobile network capacity in the Northeast. The first loan was settled on January 29, 2015. The balance on this agreement at September 30, 2016 was R$5,403 (R$54,039 at December 31, 2015). · On August 18, 2014, were obtained credit facilities amounting to R$31,619 and R$115,014 at annual interest rates of 7.06% and 8.24%, respectively, for a total term of 8 years, with payment of interest charges and payment of principal in 72 installments after the 2-year grace period expiring September 18, 2016. On April 17, 2015, the amount of R$5,719 was drawn down on the first facility and R$38,959 on the second. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) These funds were used for investment projects and expansion in Brazil’s Northeast region. The balance of this agreement at September 30, 2016 was R$44,147 (R$45,095 at December 31, 2015). Resolution 4131 From November 10 to December 23, 2015 , foreign currency (USD) loans were obtained based on the Central Bank of Brazil’s Resolution 4131. The amount of US$285 million was taken out from the financial institutions Scotiabank at annual interest rates of 2.05% and Libor and Bank of America at annual interest rates of 2,00% and maturity within up to two years. For each of these transactions, derivatives were taken out by the Company for hedge against currency exchange-rate risk associated with this debt and since these were effective hedges, It was adopted the hedge accounting methodology to fair value. On September 30, 2016, therefore, risk covered by these derivatives was recognized in the balance at their fair value on that date. Quarterly are performed retrospective tests to verify the effectiveness of the hedge. On 30 September 2016 the efficacy was equal to 100%. 20.a.2) Financing - Suppliers Through bilateral agreements with suppliers, the Company obtained up to 365 days rescheduled payment terms at a cost based on the CDI fixed rate for the respective periods, at average net cost equivalent to 108.0 % of the CDI rate. 20.a.3) Financial Lease Financial lease agreements, through which the Company and its subsidiaries obtained the risks and benefits associated with ownership of the leased items, are capitalized on the lease inception date at the fair value of the asset leased or, if lower, at the present value of the minimum payments of lease agreement. If applicable, the initial direct costs incurred in the transaction are added to costs. Agreements classified as financial lease agreements in the condition of lessee related to: (i) lease of towers and rooftops arising from sale and financial leaseback transactions; (ii) lease of Built to Suit ("BTS") sites to install antennas and other equipment and transmission facilities; (iii) lease of information technology equipment and; (iv) lease of infrastructure and transmission facilities associated with the power transmission network connecting cities in the North and Midwest regions of Brazil. The net book value of the assets has remained unchanged until sale thereof, and a liability recognized corresponding to the present value of mandatory minimum installments of the agreement. The amounts recorded in property, plant and equipment are depreciated over the estimated useful lives of the assets or the lease term, whichever is shorter. The balances of payables related to the abovementioned transactions include the following effects: Company Consolidated 09/30/16 12/31/15 09/30/16 12/31/15 Nominal value payable 774,565 735,643 774,565 761,073 Unrealized financial expenses (452,314) (464,113) (452,314) (464,389) Present value payable 322,251 271,530 322,251 296,684 Current 36,895 32,291 36,895 36,089 Non-current 285,356 239,239 285,356 260,595 Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) The following table shows the aging list of financial lease payable at September 30, 2016: Company / Consolidated Nominal value payable Present value payable Up to 1 year 40,033 36,895 From 1 to 5 years 168,191 119,565 Over five years 566,341 165,791 Total 774,565 322,251 There are no unsecured residual amounts that lead to benefits to the lessor nor contingency payments recognized as income at September 30, 2016 and December 31, 2015. 20.a.4) Contingent consideration As part of the Stock Purchase Agreement and Other Covenants signed by the Company to acquire all Vivendi´s GVTPart shares, a contingent consideration was agreed in relation to the court deposit made by GVT for monthly installments of income and social contribution taxes on the amortization of goodwill arising from the corporate restructuring concluded by GVT in 2013. In September 2014, GVT filed to cancel the judicial appeal and return the amount deposited. If GVT succeeds in obtaining (reimbursing, repaying, offsetting) this amount, it will be returned to Vivendi, provided there is a final and non-appealable judgment (res judicata). Reimbursement will be made within 15 years. The amount calculated on the effective date of acquisition of control of GVTPart (Note 3) is R$344,217 (R$404,791 at September 30, 2016), recorded as "Judicial deposits, non-current" in GVT. This amount is subject to monthly restatement by GVT and the Company at the SELIC rate. 20.b) Debentures The following details are for currently effective debentures at September 30, 2016 and December 31, 2015. Company / Consolidated Information as of September 30, 2016 09/30/16 12/31/15 Emission date Amounts Emission Maturity Issued Circulation Issued amounts Remuneration a.a. Current Non-current Total Current Non-current Total 4th issue – Series 3 10/15/2009 10/15/2019 810,000 23,557 810,000 IPCA+4,00% 1,432 36,680 38,112 292 33,172 33,464 1st issue – Minas Comunica 12/17/2007 7/5/2021 5,550 5,550 55,500 IPCA+0,50% - 97,155 97,155 - 91,608 91,608 3rd issue 9/10/2012 9/10/2017 200,000 200,000 2,000,000 100% do CDI + 0,75% 2,016,438 - 2,016,438 87,217 1,999,645 2,086,862 4th issue 4/25/2013 4/25/2018 130,000 130,000 1,300,000 100% do CDI + 0,68% 83,005 1,299,381 1,382,386 33,415 1,299,365 1,332,780 Total 2,100,875 1,433,216 3,534,091 120,924 3,423,790 3,544,714 (1) Issue 3 series, public, simple, not convertible into shares, all registered and book-entry unsecured. The 1st series (98,000 debentures) and 2nd grade (640,000 debentures) were redeemed and canceled on 14 November 2014 and 13 November 2015 respectively. In the process of renegotiation of the 3rd series, the Company repurchased 48,443 debentures partially, keeping them in treasury for subsequent cancellation. The proceeds were intended for full payment of the principal amount of the debt represented by the 6th issuance of promissory notes and to strengthen working capital. (2) Issue 3 series, public, simple, not convertible into shares, all registered and book-entry unsecured. Debentures subscribed by the State Secretariat for Economic Development of Minas Gerais under the Program Minas Communicates in order to meet with the SMP to 134 locations in the State. (3) Series Single, public, simple, not convertible into shares, all registered and book-entry unsecured debentures. The proceeds were intended for investments in 4G mobile telephony (specifically for the settlement of licenses acquired in 4G auction) and the maintaining liquidity and extension of other debts. Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) (4) Series Single, public, simple, not convertible into shares, all registered and book-entry unsecured. The proceeds were used for the repayment of debts, the Capex projects developed and liquidity enhancement. Transaction costs associated with items (3) and (4) described above, the amount on September 30, 2016 was R$619 (R$ 990 at December 31, 2015), was allocated as a reduction of liabilities as costs to be incurred and are recognized as financial expenses, according to the contractual terms of this issue 20.c) Payment Schedule Non-current amounts of loans, financing, lease, debentures and contingent consideration on September 30, 2016 were broken down by maturity year as follows: Company / Consolidated Year Loans and financing Debentures Financial lease Contingent Consideration Total 2017 784,634 - 35,583 - 820,217 2018 885,171 1,354,911 33,403 - 2,273,485 2019 685,299 50,555 28,443 - 764,297 2020 300,889 13,875 22,136 - 336,900 2021 onwards 349,163 13,875 165,791 404,791 933,620 Total 3,005,156 1,433,216 285,356 404,791 5,128,519 20.d) Covenants There are loans and financing from the BNDES (Note 20.a) and debentures (all described in Note 20.B) have specific provisions for penalty in case of breach of contract. The breach of contract provided for in the agreements made with the institutions listed above is characterized by non-compliance with covenants (calculated quarterly, semi-annually or annually), contractual clause failure, resulting in the early settlement of the contract. On September 30, 2016 and December 31, 2015 all economic and financial indexes established in existing contracts have been achieved 20.e) Guarantees At September 30, 2016, guarantees were provided for part of the Company's and GVT's loans and financing, as shown below: Telefônica Brasil S. A. NOTES TO THE QUARTERLY FINANCIAL STATEMENTS Quarterly ended September 30, 2016 (In thousands of Reais , unless otherwise stated) Creditor Balances Guarantee BNDES R$1,012,360 (URTJLP) R$396,160 (UMBND) R$158,664 (PSI) R$1,163,290 (URTJLP) R$293,949 (UMSELIC) R$200,084 (Pré) · Loan (2011): guarantee in receivables referring to 15% of the outstanding debt balance or four times the largest installment, whichever is higher. · PSI (Pre) Loan: transfer of financed assets. · Loans (2008, 2011 and 2014): assignment of receivables corresponding to 20% of outstanding debt balance or 1 time the last installment of sub-credit facility "A" (UMIPCA) plus 5 times the last installment of each of the other sub-credit facility, whichever is greater BNB R$5,403 R$44,147 · Bank guarantee issued by Banco Bradesco in the amount equivalent to 100% of the outstanding financing debt balance. · Setting up a liquidity fund represented by financial investments in the amount equivalent to three installments of amortization referenced to the average post-grace period installment. Balances were R$
